Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 131 of 190 PagelD #:2478

Plaintiff's Complaint.

intentionally and maliciously failed to address the discrepancy involving the wrong textbook
which caused Plaintiffs failure in the class despite the fact that the textbook was imposed upon
Plaintiff and Plaintiff was forced by the University to buy it directly from the University’s
bookstore (Exhibit 16A).

651. Third, Ms. Marsh, the ACCT 504 May 2016 class session course instructor, did
not teach the class. Plaintiff paid tuition money for expert tuition from the course instructor, not
mere discussing positing by amateur students. Plaintiff avers that discussions with other students
is not tuition and it does not substitute the duty to teach the course material by the course
instructor. Peer Discussions only supplement and augment teaching. It does not replace the duty
to teach.

652. Defendants should be held liable because they are reprehensible for Plaintiffs
failure in that ACCT 504 May 2016 session class inasmuch as defendants sent Plaintiff the
wrong textbook that was not being used for the class.

653. Plaintiff brings each of these COUNTS separately under this cause of action for
the Court to enjoin defendants DeVry University and its Keller Graduate School Of Management
to retroactively remove the ACCT 504 May 2016 class from Plaintiffs academic record and the
associated tuition and costs should be returned to Plaintiff as Constructive Trust.

654. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against all
Defendants DeVry University and its Keller Graduate School Of Management; Board Of
Trustees named in this instant complaint jointly, severally and/or severally, for compensatory
and punitive damages in an amount in excess of $150,000 exclusive of interest and costs;
preliminary, declaratory, and permanent injunctive relief to remove the March 2016 ACCT 504

class from his academic records; an award of reasonable Attorneys’ fees, costs and other costs

Page 131 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 132 of 190 PagelD #:2479

Plaintiff's Complaint.

and disbursements in this action; and such other and further relief as the Court may deem just
and equitable.
COUNT TWENTY ONE
1. Title IX of Education Amendments Act of 1972;
2. Violation of Due Process (during Grade Appeal for MIS-535);

3. Consumer Fraud Act

(Michael O. Livingstone v. Gordon Jacobs; DeVry University; Keller Graduate
School of Management; Board of Trustees of DeVry University)

655. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein.

656. The conduct of Defendants, as set forth hereinabove, constitutes conduct which
deprived Plaintiff's rights in the manner described in the following paragraphs:

657. The University and its defendant Board of Trustees failed to promulgate timelines
for the University’s respondents at each level of the grade appeal procedures into the grade
appeal procedures in the University’s academic Catalogs and Student Handbooks.

658. Plaintiff enrolled and completed the graduate level online class called Managerial
Applications of Information Technology, MIS-535-62245 (“MIS 535”) during the March 2017
session at Keller Graduate School of Management of DeVry University.

659. The MIS-535 class was an accelerated eight-week online class between February
27, 2017 - April 23, 2017.

660. The Course Instructor for that MIS-535 class was defendant Mr. Jacob Gordon
(“defendant Gordon”).

661. Plaintiff observed that a wrongful “D+” final grade was posted for him by the
University Registrar, which was inconsistent with a “B” final grade on his grade book ledger in

the course page. (See within email thread Exhibit 16B).

Page 132 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 133 of 190 PagelD #:2480

Plaintiff's Complaint.

662. Whereupon, by email dated April 30, 2017, 11:35 PM, Plaintiff brought this to the
attention of Defendant Gordon Jacob. (See within email thread Exhibit 16B).
663. Byreply email dated May 2, 2017, 12:42 AM, defendant Gordon expressed his
surprise and wrote this to Plaintiff:
Michael, do you go by another name? There is no Michael Osei in the
last MIS535 class - and no Michaels in the class received a grade of D.
Regards, Rick
664. Plaintiff explained that his legal name is Michael Osei Livingstone. Regardless, if
“No Michaels in the class received a grade of D” at all as defendant Gordon claimed, then a D+
grade should not have been posted for Plaintiff at all whether he is “Michael Osev” or “Michael
Osei Livingstone” because either way, Plaintiffs name starts with Michael. (See within email
thread Exhibit 16B).
665. Ina further email dated May 2, 2017, 1:03 AM, defendant Gordon wrote this to
Plaintiff:
“... The course grade I submitted for you is a 'B'. I will try to contact the
registrar or someone else at DeVry regarding a correction if it is not
showing properly in your record. I may need your student number due to
the name - please let me know
J. R. (Rick) Gordon
Visiting Professor
DeVry University...”
666. Whereupon the erroneous D+ grade was changed to a “B” grade.
667. Consistent with the University Catalog’s grade appeal timeline to submit grade
appeal to Course instructors by the beginning of the next 8-week session of School, by email

dated May 11, 2017, 10:50 AM, Plaintiff submitted a timely grade appeal to Defendant Gordon

that he is appealing the final grade for higher grade.

Page 133 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 134 of 190 PagelD #:2481

Plaintiff's Complaint.

668. Inreply email dated May 12, 2017, 12:33 PM, Defendant Gordon did not address
any of the academic issues raised within in Plaintiffs grade appeal. Instead, defendant Gordon
wrote that he has already solved the prior technical discrepancy with the grade whereby a D+
grade was erroneously posted for Plaintiff instead of the B grade, as he wrote this (See within
email thread Exhibit 16B):

“Michael, as I noted earlier, I turned in a grade change request for you. I
do not know the timing of its acceptance, but I believe it will be processed
sooner than later.”

669. Whereupon, Plaintiff stated to defendant Gordon that he is not appealing the
technically- erroneous previously posted D+ grade that was already admitted by Defendant
Gordon in cited May 2, 2017 emails above that it was a technical error and that “no Michaels in
the class received a D+ at all.”

670. By further email dated May 15, 2017, 2:48 AM, Plaintiff asserted his right to
appeal the grade and the duty of Defendant Gordon to comply with University policy and
procedures to address the academic issues raised in his grade appeal.

671.  Inthat May 15, 2017 email, Plaintiff cited to Defendant Gordon the case of
Wozniak v. Conry, 236 F.3d 888 (7th Cir.), cert. denied, 121 8.Ct. 2243 (2001) where the Court
held that “No teacher has a fundamental right to hand in random or skewed grades...” Defendant
Gordon ignored Plaintiff’s grade appeal. (See within email thread Exhibit 16B).

672. Having exhausted the MIS 535 grade appeal remedies directly with the course
instructor, Plaintiff's next recourse under the DeVry grade appeal process was to file a formal

grade appeal to the University.

Page 134 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 135 of 190 PagelD #:2482

Plaintiff's Complaint.

673. By email dated December 1, 2017, 11:38 PM to Dr. Virgil Mensah-Dartey,
DeVry University’s Assistant Dean of Academic Excellence, South East Group, Plaintiff
indicated his intent to appeal the Grade to a Dean.

674. Having recovered from illness, on September 11, 2018, Plaintiff contacted the
DeVry University Student Central and discussed the matter with Dwone Ross Jr., Student
Support Advisor I, DeVry University, about moving the grade appeal forward.

675. By email dated September 11, 2018, 8:22 PM, Mr. Dwone Ross Jr., wrote this to
defendant Gordon and copied Plaintiff Livingstone on that email:

Good evening Professor Gordon,

My name is Dwone Ross Jr. and I’m a Student Support Advisor here with DeVry.
I’m emailing you tonight regarding a student that you taught in your MIS 535 —
62245 course back in March 2017. Michael Livingstone...contacted us regarding
the grade in this course showing as a B, when he believes that he earned an A in
the course.

Michael also did mention that back near the time that the course first ended, he
was originally awarded a grade of D, which he spoke with you and he stated that
you input that grade accidentally, and then updated that to the B that is now
showing. Again, the student believes he earned an A in this class. This being the
case, I have sent over a Grade Change form via DocuSign that we would like you
to complete with either your approval or denial of updating the grade as well as a
brief explanation as to why. All of this can be completed on the document. Feel
free to reach out to me with any questions or concerns. I’ve also Cc’d the student
on this email to make sure we are all on the same page.

Thank you,

Dwone Ross Jr.| Student Support Advisor I
P 877.883.3879 | E drossjr@devry.edu
1200 E. Diehl Rd | Naperville, IL 60563 | devry.edu
676. Without copying Plaintiff, by email dated Wednesday, September 12, 2018 9:46
PM, Defendant Gordon replied directly to Mr. Dwone Ross stating the following:
“Attached is the grade change form from 2017. The 'D' was not a mistake. I
accepted a late major project report from the student and submitted the change to

a'B'.
Regards, Rick ”

Page 135 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 136 of 190 PagelD #:2483

Plaintiff's Complaint.

Mr. Dwone Ross forwarded this reply email directly to Plaintiff on Sep 13, 2018, 3:09 PM.

677. Defendant Gordon misrepresented the grade because in his prior May 2, 2017
emails to Plaintiff cited above, the same defendant Gordon told Plaintiff that the D+ grade was
technical error committed by the University Registrar because “no Michaels in the class received
a ‘D’ grade at all” in the class. Yet, in his September 11, 2018 reply email to Dwone Ross,
Defendant Gordon stated that the “D+” grade was not a mistake because he actually submitted
that grade.

678. Plaintiff replied by email dated Sep 13, 2018, 4:27 PM to Dwone Ross and cc’d
defendant Gordon on it. Plaintiff briefed Dwone Ross about the prior May 2, 2017 email
interaction regarding erroneous D + grade. (See within email thread Exhibit 16B).

679. In that September 13, 2018 email, Plaintiff urged Dwone Ross to advise
Defendant Gordon to copy Plaintiff on all his future correspondence regarding the grade appeal
to promote transparency in the grade appeal process. (See within email thread Exhibit 16B).

680. By email dated September 17, 2018, 10:40 AM, Plaintiff submitted a 5-page
Memorandum with seven exhibits to Defendant Dr. Dartey-Mensah and cc’d defendant Gordon
and Mr. Dwone Ross. (See within email thread Exhibit 16B).

681. When Plaintiff did not hear from defendant Dr. Dartey-Mensah, on October 1,
2018, Plaintiff contacted the DeVry Central Student Support center to reach Mr. Ross again for
the next steps forward. However, in his absence, another Student Support Adviser, Ms. Colleen
Phelps, assisted Plaintiff.

682. By email dated Monday, Oct 1, 2018, 4:25 PM sent through the DeVry Student
support email system, i.e. DVU Online Student Finance dvuonlinesf@adtalem.com, Ms. Colleen

Phelps, wrote this to Plaintiff(See within email thread Exhibit 16B):

Page 136 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 137 of 190 PagelD #:2484

Plaintiff's Complaint.

Dear Michael,

I am sorry you were not able to work out the grade dispute with your
professor. As we discussed, you now have the option to file a formal grade
appeal by submitting a request before Week 8 of the session following the
course.
Follow these steps to submit your grade appeal as soon as possible:

Log into the student portal at [my.devry.edu / my.keller.edu]

Select Contact Us on the left menu and click Create Academic

Case

Click the Cases tab and click the New Case button

Select DeVry & Keller Registrar Services for the Department

Select Grade Appeal for the Request Detail

Fill in all of the information in the blank fields and click submit
Note: By submitting a grade appeal, the entire body of your work for the
class may be reviewed and your final grade has the potential to be raised,
lowered or remain the same...

683. To the extent that anybody might claim that the formal grade appeal was time-
barred because Plaintiff submitted it one-year after the class was over, this claim is misplaced as
a matter of fact because Plaintiff started the grade appeal directly with the course instructor in
2017. Further, Mr. Dwone Ross and Ms. Colleen Phelps, speaking for the University, permitted
Plaintiff to file the formal grade appeal in 2018.

684. Plaintiff filed his formal grade appeal to the University following the steps

provided by Ms. Colleen Phelps and it was assigned a Case No. 08314829 at DeVry University.

685. By email dated October 11, 2018, 1:17 PM, Dr. Dartey-Mensah got back to
Plaintiff's prior September 17, 2018 email supra and stated as follows:

Hi Michael,

Good to hear from you. Sorry for not getting back with a response earlier.
I’ve been out of the country. I’Il look into this and let you know as soon as
possible.

Regards,

Virgil Mensah-Dartey, Ph.D. | Assistant Dean of Academic Excellence, SE
Group

P 404.270.2921 | VOIP 274.2921 | E vmensah-dartey@devry.edu

Page 137 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 138 of 190 PagelD #:2485

Plaintiff's Complaint.
1 W. Court Square | Decatur, GA 30030 | devry.edu
686. By email dated October 16, 2018, 3:55 PM, Dr. Brent Ward wrote this to Plaintiff

that the grade appeal is assigned to him:
Plaintiff Mike:
My name is Brent Ward. I am a faculty chair and I handle student
concerns like your grading concerns regarding MIS-535 from 2017.
I am looking over your emails, and your course (just got access since it
was before Canvas) and will keep you informed of the outcome.
Thanks,
Brent Ward, PhD
Faculty Chair
South East Group

687. Inanumber of phone calls, Dr. Mensah-Dartey informed Plaintiff that Plaintiff's
grade appeal has been assigned to him.

688. Plaintiff informed Dr. Mensah-Dartey that he needs written decision letter
addressing the issues in the memorandum he has submitted as grade appeal and if unfavorable
decision, then Plaintiff wants to appeal it to the external Accreditation Board, which requires
exhausting all internal administrative remedies at the University first.

689. Dr. Mensah-Dartey called Plaintiff on the phone a number of times.

690. Ina January 5, 2019 phone call to Plaintiff, Dr. Mensah- Dartey calculated
Plaintiff's grade and observed that Plaintiff would get a final straight “A” grade for the class if
the 0/75 points for the only outstanding course project PowerPoint recording was submitted and
changed to 75/75 points.

691. Ina January 8, 2019 phone call, Dr. Mensah-Dartey asked Plaintiff to send him
evidence that Plaintiff in fact told Defendant Gordon that he was sick during the MIS 535 class.

By email dated Jan 7, 2019, 8:00 PM, Plaintiff sent the evidential email to Dr. Dartey-Mensah,

Page 138 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 139 of 190 PagelD #:2486

Plaintiff's Complaint.

which he replied: “Thanks, Michael! I’1] continue to look into this and keep you updated.” (See
within email thread Exhibit 16B).

692. During that January 8, 2019 phone call, Dr. Mensah-Dartey informed Plaintiff
that he contacted defendant Gordon and he has sent him an email. Plaintiff objected on grounds
of transparency and fair due process because Plaintiff previously advised that for transparency of
procedures, Defendant Gordon should copy Plaintiff on all matters regarding the grade appeal
because defendant Gordon falsified the grade in his prior May 2, 2017 emails to Plaintiff cited
above unbeknownst to Plaintiff; the same defendant Gordon told Plaintiff that the D+ grade was
technical error committed by the University Registrar because “no Michaels in the class received
a D grade at all” in the class; yet, in his September 11, 2018 reply email to Dwone Ross,
Defendant Gordon stated that the “D+” grade was not a mistake because he actually submitted
that grade.

693. In another January 8, 2019 telephone call, Dr. Mensah- Dartey told Plaintiff that
the grade appeal has received a lot of visibility within the administration and administration has
predetermined and instructed him to simply ignore Plaintiff and close the grade appeal without
addressing it.

694. Whereupon, Plaintiff asked Dr. Dartey-Mensah to give him a written decision
letter in one week stating what he said on official DeVry letterhead so that Plaintiff can Appeal
that letter to the Accreditation Board or to the Court. However, the decision letter was never
written or sent to Plaintiff to date.

695. After Plaintiff did not hear from Dr. Mensah- Dartey, Plaintiff sent email dated
Jan 10, 2019, 5:37 PM to Dr. Mensah-Dartey cc’d to defendant Gordon and decried the unfair

grade appeal procedures, lack of transparency, and expressed his regret.

Page 139 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 140 of 190 PagelD #:2487

Plaintiff's Complaint.

696. In that January 10, 2019 email, Plaintiff finally requested written decision letter
about the grade appeal to be sent to him in one week. However, DeVry never did that and so as
of this day, the University has intentionally, maliciously, politically, and negligently chosen to
ignore Plaintiff’s grade appeal about MIS 535 all to Plaintiff's detriment.

697. Whereas University Provosts are the Chief Academic Officers and final decision
makers of grade appeals, to date, Dr. Mensah —Dartey never moved the grade appeal to the
University Provost for review, the Provost never reviewed the MIS 535 grade appeal.

698. Later, Dr. Mensah-Dartey told Plaintiff that the University says he should simply
close the grade appeal without decision and if Plaintiff elects to sue, they have lawyers.
Accordingly, the MIS 535 grade appeal was not adjudicated. It was ignored with bad-faith.

699. The record shows that Plaintiff did his part to appeal the MIS 535 grade.
Ultimately, the University did not give Plaintiff his due process grade appeal regarding MIS 535.

700. Asin Exhibit 16A, the final reviewer of a grade appeal should be the Provost or
Chief Academic Officer of the University (Defendant Shantanu Bose). Yet, Dr. Mensah-Dartey
failed to adjudicate the MIS 535 grade appeal and he also failed to refer it for final disposition by
the Provost with letter from the provost like the one appended as the last page of Exhibit 16a.

701. Plaintiff also brings this complaint for this Court to enjoin Defendants to publish
into their grade appeal procedures timelines for the University’s respondents to address grade
appeals.

702. The Keller Academic Catalog and the Student Handbook provides that grades can
be changed retroactively any time before a student graduates. Accordingly, the MIS 535 grade

can be changed.

Page 140 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 141 of 190 PagelD #:2488

Plaintiff's Complaint.

703. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants DeVry University, Adtalem Global Education Inc. and its Keller Graduate School of
Management; Board Of Trustees, jointly, severally and/or severally, for compensatory and
punitive damages in an amount in excess of $150,000 exclusive of interest and costs;
preliminary, declaratory, and permanent injunctive relief to enjoin defendants to issue the default
straight “A” Grade for MIS 535 class within 1-2 weeks of the Court’s order; an award of
reasonable Attorneys’ fees, costs and other costs and disbursements in this action; and such other

and further relief as the Court may deem just and equitable.

COUNT TWENTY-TWO

NEGLIGENT FAILURE TO ACT UPON ALLEGATIONS OF
DISCRIMINATION

(Michael O. Livingstone v. DeVry University; Keller Graduate School of
Management; Adtalem)

704. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein.

705. The conduct of Defendants, as set forth hereinabove, constitutes conduct which
deprived Plaintiff's rights in the manner described in the following paragraphs:

706. Inanumber of emails, Plaintiff informed Dr. Mensah-Dartey that he has suffered
invidious discriminatory animus, black stereotypes, and deep-seated antagonism from defendant
Gordon (example: emails dated Jan 8, 2019, 1:05 PM; and email dated Jan 10, 2019, 5:37 PM).

707. Dr. Mensah-Dartey did not address Plaintiff's allegations of discrimination,

neither did he refer the discrimination claim in that grade appeal to the University’s designated

Page 141 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 142 of 190 PagelD #:2489

Plaintiff's Complaint.

Officer in charge of investigating and addressing reports of racial discrimination at DeVry at
least.

708. Plaintiff avers that anti-discrimination laws require Universities that participate in
federal student financial aid programs to investigate and take action against complaints or
allegations of discrimination when a student alleges discrimination. Yet, this never happened and
cannot happen now in apparent response to this suit.

709. Defendant Agresta impermissibly went into Plaintiff's DeVry private student
email account and saw Plaintiff's emails to Dr. Mensah-Dartey wherein Plaintiff asserts his right
to complain to the OCR about the discrimination he believes he experienced from Defendant
Gordon. Defendant Agresta also failed to act upon the allegations and rather submitted the
emails within the June 2019 conduct packet without the knowledge of Dr. Mensah-Dartey.

710. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants DeVry University, Adtalem Global Education Inc. and its Keller Graduate School of
Management; Board Of Trustees, jointly, severally and/or severally, for compensatory and
punitive damages in an amount in excess of $2 million exclusive of interest and costs;
preliminary, declaratory, and permanent injunctive relief to enjoin defendants to issue the default
straight “A” Grade for MIS 535 class within 1-2 weeks of the Court’s order; an award of
reasonable Attorneys’ fees, costs and other costs and disbursements in this action; and such other

and further relief as the Court may deem just and equitable.

Page 142 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 143 of 190 PagelD #:2490

Plaintiff's Complaint.

COUNT TWENTY-THREE

HIGHER EDUCATION LAW;
NEGLIGENT COURSE REGISTRATION PRACTICE

(Michael O. Livingstone v. Defendants DeVry, Adtalem, Keller, DeVry
University Board of Trustees; Shantanu Bose)

711. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein.

712. The conduct of Defendants, as set forth hereinabove, constitutes conduct which
deprived Plaintiff's rights in the manner described in the following paragraphs:

713. Plaintiff enrolled in the accelerated MATH 533-Applied Managerial Statistics o
graduate course in the November 2018 session (“MATH 533”) at DeVry University’s Keller
Graduate School of Management.

714. MATH 533 was an 8-week accelerated online graduate course from October 29,
2018 — December 22, 2018.

715. The course instructor for the MATH 533 class was Kathrine Henson-Mack, PhD,
who is an Associate tenured Professor at DeVry University.

716. Allregionally-accredited Universities are required to provide students with a
drop-add period after classes start. Yet, DeVry University, Keller Graduate School of
Management and its Board of Trustees do not provide this drop-add period after classes start.

717. The University only provides a one-week preview period for students to add or
drop a class before classes start.

718. The weekly content of every class is categorized into weekly modules. These

modules only open each week of the ongoing class itself.

Page 143 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 144 of 190 PagelD #:2491

Plaintiff's Complaint.

719. By opening the weekly course content only after the class actually begins and
without allowing students to add-drop a class after they have actually interacted with the course
material and the Course instructor, students are deprived their right to add or drop a class on their
own after interacting with the course material and the course instructor to decide whether the
class and the teacher is a good fit for them, or to register for a different class section.

720. Initially, Plaintiff self-registered on time for ACCT 504 during that November
2019 session. Mr. Laurence Lazofson was the course instructor for that ACCT 504 class section.

721. Plaintiff met the requirements for Week 1 of ACCT 504 class with Mr. Lazofson.
Plaintiff timely completed the textbook readings and weekly discussion postings.

722. By email dated October 31, 2018, 2:33 PM, Plaintiff submitted his Americans
with Disability (ADA) accommodation letter to Mr. Lazofson. (see within Exhibit 16C).

723. Plaintiff perceived hostile educational environment/ADA discrimination after
Plaintiff sent Mr. Lazofson his ADA accommodation letter which extended all weekly course
assignment deadlines for the class to next Thursdays of each week, to avoid tensions, Plaintiff
wanted to swap to another section of the same ACCT 504 with a different teacher during the
November 2018 session.

724. Plaintiff contacted DeVry Central Student Support Center about the situation and
he was registered for a different section of that ACCT 504 class without the approval of the
course instructor. However, Plaintiff noticed that he is far behind the course material for that new
section and so Plaintiff decided to return to the previous section of the same ACCT 504 Class
with Mr. Lazofson.

725. Plaintiff contacted DeVry Central Student Support center and he was transferred

to Mr. Jeffrey Greenberg, Director of Student Central, DeVry University.

Page 144 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 145 of 190 PagelD #:2492

Plaintiff's Complaint.

726. Mr. Greenberg informed Plaintiff that although Plaintiff had met the course
requirements on time, Plaintiff's weekly discussion postings might be lost in the course system
even if Plaintiff returned to his original ACCT 504 class with Mr. Lazofson to continue the
course.

727. Mr. Greenberg further explained that given that the ACCT 504 class was ongoing,
and Week 1 was almost ended, swapping to a different section of the same class was therefore
considered as “late registration” for a class, which requires the written approval of both a faculty
chair and the course instructor for that class, and so he would contact the previous course
instructor, Mr. Lazofson, and faculty chairperson to seek their approval for Plaintiff to return to
his original ACCT 504 class with Mr. Lazofson.

728. Inan email dated November 2, 2018, 3:35 PM, Mr. Greenberg replied to Plaintiff
and explained that switching back to the previous ACCT 504 Class with Mr. Lazofson is
considered as late class registration. Both the faculty chairperson and course instructor, Mr.
Lazofson have declined to approve it all course work was already timely completed. (See within
Exhibit 16C).

729. Mr. Greenberg’s November 2, 2018 email also informed Plaintiff that although
Mr. Lazofson declines to allow Plaintiff to return to his class, Mr. Lazofson has retrieved and
copied Plaintiff’s timely discussion postings for Plaintiff to continue in a different section of the
same ACCT 504 class with different course instructor. (see within Exhibit 16C).

730. Notwithstanding the University’s denial of Plaintiff's request to join the initial
ACCT 504 class with Mr. Lazofson whereas Plaintiff had already completed weekly coursework
on time, the University still late-registered Plaintiff for a different class altogether (i.e. MATH

533) in that November 2018 session without the requisite approval of the course instructor (Dr.

Page 145 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 146 of 190 PagelD #:2493

Plaintiff's Complaint.

Henson-Mack), rather than registering Plaintiff back into the initial ACCT 504 class with Mr.
Lazofson where Plaintiff had completed course work on time.

731. Notwithstanding the University’s policy that late class registration requires
written approval of both the Course Instructor and a Faculty Chairperson, the University still
registered Plaintiff late for a totally different class altogether (MATH 533) class in the November
2018 session without the written approval of the course instructor, Dr. Henson-Mack, and
without a written approval of any faculty chairperson.

732. Plaintiff avers that logically; the University should have rather re-registered
Plaintiff to return to the initial ACCT 504 class with Mr. Lazofson because Plaintiff had already
met all course requirements that were retrieved by Mr. Lazofson despite Mr. Greenberg’s
concern that Plaintiffs timely completed coursework would be lost as a result of initially
dropping that class with Mr. Lazofson.

733. Plaintiff was unable to catch up with speed in the late-registered MATH 533
class.

734. Plaintiff was ultimately unsuccessful in that MATH 533 Class such that even
with an incomplete grade, Plaintiff was still unable to complete the course work.

735. Plaintiff avers that the University knowingly and recklessly late-registered
Plaintiff for that MATH 533 class without the written approval of the course instructor, Dr.
Kathrine Henson-Mack, and a faculty chairperson, all to the detriment of Plaintiff, which
drastically reduced Plaintiffs strong academic GPA.

736. Ultimately, what happened here is, on grounds of late registration and inability of
student to perform after late class registration, the University declined to put Plaintiff back into

his initial ACCT 504 class with Mr. Lazofson for Plaintiff to continue from where he left when

Page 146 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 147 of 190 PagelD #:2494

Plaintiff's Complaint.

he dropped that class upon perceiving some hostility against him from Dr. Lazofson over his
ADA accommodation notice, despite the fact that both Jeffrey Greenberg and Mr. Lazofson were
able to retrieve Plaintiff's timely completed work from the Lazofson ACCT 504 class.

737. Yet, the same University ended up doing late registration for Plaintiff late to join
a totally new class: MATH 533. Plaintiff did not succeed in MATH 533 with many outstanding
coursework and the Incomplete- fail grade has drastically reduced his GPA.

738. The University should be blamed for registering Plaintiff late MATH 533
knowing very well the risk of failure for such late class registrations.

739. Asaresult, Plaintiff brings this suit for this Court to order the University to
unlock the MATH 533 class for Plaintiff to complete the outstanding coursework without
retaking and repaying tuition and fees again. So, that Plaintiff can also graduate on time.

740. AsaUS Citizen and Graduate Student, Plaintiff has constitutionally- protected
interest and liberty interest in his GPA.

741. Asa graduate student and U.S.Citizen, Plaintiff has a protected interest in his
timely graduation for his MBA degree for which success in the MATH 533 class is core
requirement to graduate.

742. Asadirect and proximate result of defendants’ unlawful conduct as described
herein of registering Plaintiff late for the MATH 533 class despite the University’s own
registration practices though Mr. Greenberg that such late registration requires both approval of
the course instructor and a faculty chair, Plaintiff could not complete outstanding coursework in
MATH 533. (see within Exhibit 16C).

743. Asa direct and proximate result of defendants’ unlawful conduct as described

herein Plaintiff's strong GPA has suffered, and continues to suffer, irreparable injury which

Page 147 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 148 of 190 PagelD #:2495

Plaintiff's Complaint.

cannot be fully compensated by an award of monetary damages for which Plaintiff is entitled to
preliminary and permanent injunctive relief to retroactively remove the MATH 533 class from
his record, as well as damages in an amount to be determined by the Court and reasonable costs
of this lawsuit, including reasonable Attorneys' fees.

744. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff Michael O. Livingstone has been caused and will continue indefinitely
into the future to be caused severe mental anguish, humiliation, anxiety, stress, and emotional
and/or psychological distress, all with associated physical symptoms.

745, WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants DeVry University, Keller Graduate School of Management, Adtalem Global
Education Inc., jointly, severally and/or severally for compensatory and punitive damages in an
amount in excess of $ 500,000 exclusive of interest and costs; preliminary, declaratory, and
injunctive relief to enjoin the university to unlock the MATH 533 class for Plaintiff to submit all
outstanding coursework for MATH 533 for the University to change the incomplete -fail grade
within 1-3 weeks of the Court’s Order in December 2019; an award of reasonable attorneys’
fees, costs and other costs and disbursements in this action; and such other and further relief as
the Court may deem just and equitable.

COUNT TWENTY-FOUR

FRAUDULENT CONCEALMENT;
HIGHER EDUCATION LAW

(Michael O. Livingstone v. DeVry; Keller; Adtalem Education Group Inc.; Board of
Trustees of DeVry University; Shantanu Bose)

746. Plaintiff incorporates the foregoing allegations herein as if fully set forth herein.

Page 148 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 149 of 190 PagelD #:2496

Plaintiff's Complaint.

747. The conduct of Defendants, as set forth hereinabove, constitutes conduct which
deprived Plaintiff's rights in the manner described in the following paragraphs:

748. The University intentionally and knowingly concealed material facts from
Plaintiff that were known by Defendants or should have been known by Defendants around 2015
when Plaintiff was being admitted or matriculating into the University.

749. DeVry University and its Keller Graduate School of Management claim that the
University’s MBA program is “accredited.”

750. The fact is, the University’s MBA program is not highly accredited by the
Association to Advance Collegiate Schools of Business's (AACSB). '

751. Defendants intentionally and knowingly concealed from their 2015 Catalogs and
Handbooks that regardless of Grades, course credits earned from DeVry University’s MBA
program do not transfer to other highly accredited MBA programs by the AACSB.

752. Around 2016, when Plaintiff wanted to transfer his MBA classes from DeVry
University to Rutgers University in New Brunswick, New Jersey, or Vanderbilt University
(Tennessee), for example, Rutgers informed Plaintiff that AACSB highly accredited MBA
programs such as Rutgers MBA program do not accept any credits from non-AACSB accredited
programs like DeVry University’s MBA Program. '* Consequently, Plaintiff will have to start all
over again if he chose to transfer from DeVry to pursue the MBA degree from Rutgers
University.

753. Plaintiff was therefore forced and compelled to stay at DeVry to complete his

MBA so that he would not lose his credits and the substantial debt he has incurred.

 

15 See, https://www.aacsb.edu/accreditation/accredited-schools

16 See, https://www.business.rutgers.edu/part-time-mba/frequently-asked-questions

Page 149 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 150 of 190 PagelD #:2497

Plaintiff's Complaint.

754. Similar issue with loss of transfer credits by failure to disclose happened to
another DeVry student that resulted in the federal case of Daghlian v. DeVry University, Inc.,
582 F. Supp. 2d 1231 (C.D. Cal. 2008), and the Courts redress Daghlian’s grievance about that.

755. Defendants have a duty to disclose the concealed information because Plaintiff
did not know of the concealed facts prior to purchasing a DeVry education program and related
services, nor could Plaintiff reasonably be expected to learn or discover such concealed facts
prior thereto.

756. Plaintiff would not have purchased the education program and related services,
nor would not have paid as much therefor, had Plaintiff known of the concealed information.

757. Plaintiff justifiably relied on the facts as he knew them at the time, and as a direct
and proximate result of Defendants’ fraudulent concealment of this material facts, Plaintiff has
suffered actual injury-in-fact and damages, including but not limited to, monetary loss in
connection with purchases of the education program and related services he would not have
purchased absent Defendants’ concealment, fraudulent omissions, and non-disclosures, or would
not have paid as much for such purchases.

758. WHEREFORE, Plaintiff is entitled to, and hereby seek, actual damages, punitive
damages, treble damages, reasonable attorneys’ fees and costs, tuition and fees abatement and

any and all further equitable relief that this Court deems appropriate.

Page 150 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 151 of 190 PagelD #:2498

Plaintiff's Complaint.

COUNT TWENTY FIVE
OVERBREADTH & VAGUENESS OF ARTICLE I & ARTICLE III OF DEVRY
UNIVERSITY STUDENT CODE OF CONDUCT
(Michael O. Livingstone v. DeVry; Keller; Adtalem,
Board of Trustees of DeVry University)

759. Plaintiff incorporates the foregoing allegations herein as if fully set forth herein.

760. Plaintiff brings a constitutional challenge against Article II and Article III of the
DeVry University’s Student Conduct Code because it is unconstitutional and facially overbroad
and vague, and problematic.

761. By charging a student with “threat” and “intimidation” without specifying that it
is a “threat of physical violence,” that is overbroad and vague in the sense that anything at all can
be considered by anybody as threatening in violation of the Article III of Student Conduct Code.
Hence, the University has repeatedly pursued disciplinary actions against Plaintiff's “threat to
sue the University in Court” or Plaintiff's “threats to report racial discrimination,” for example.

762. Similarly, Article II of the University’s Student Code of Conduct is hereby
challenged as unconstitutionally overbroad, vague, and problematic in the sense that by charging
a student with piracy, the code simultaneously adds a charge of forgery. Nothing in Exhibits 8a-
8M and Exhibit 12E constitutes piracy and forgery, for example. Yet, Plaintiff was charged for
all of this.

763. Plaintiff avers that even if student codes are not criminal codes that require
specificity, Articles II & III of the DeVry student code of conduct are still problematic in the
sense that it is stigmatizing against constitutionally-protected liberty interests of students’ record.

764. | WHEREFORE, Plaintiff brings this complaint for the Court to enter an Order

declaring that Articles II & III of DeVry University’s Student Code of Conduct is

Page 151 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 152 of 190 PagelD #:2499

Plaintiff's Complaint.

unconstitutionally -vague and overbroad as written and as applied by DeVry University and that
future enforcement is enjoined pending replacement with a provision that adequately protects
students’ rights to procedural and substantive due process and freedom of expression and liberty

interests.

COUNT TWENTY -SIX
NEGLIGENCE OF DUTY
(Michael O. Livingstone v. Arissa Bryant; DeVry University; Keller; Adtalem.; Agresta)

765. Plaintiff incorporates the foregoing paragraphs herein as if fully set forth herein.

766. Plaintiff also brings this negligence of duty claim against Defendant Arissa
Bryant, the DeVry University, and its subsidiaries.

767. In June 2019, the University sanctioned Plaintiff with a disciplinary warning letter
that outlines a “channel of communication” for Plaintiff to follow when there is a problem
(Exhibit 5E).

768. The June 2019 warning letter (Ex. SE) specifically designated Ms. Arissa Bryant
as Plaintiff's Student Support Adviser to reach when Plaintiffs direct attempts to resolve matters
with a course instructor fails. Jd.

769. The University imposed a duty upon Defendant Bryant as the student support
adviser for Plaintiff to reach when there is a problem for Ms. Bryant to connect Plaintiff to the
correct complaint administrator (Exhibit 5E).

770. By naming Defendant Arissa Bryant as Plaintiff's designated student support

adviser to act as Plaintiffs coordinator and advocate to connect Plaintiff to the correct complaint

Page 152 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 153 of 190 PagelD #:2500

Plaintiff's Complaint.

administrator when there is a problem, defendant Bryant and the University had a duty to
Plaintiff to the correct Complaint Administrator.

771. In October 2019, when Plaintiff reached out to Ms. Bryant by emails and DeVry
Central phone lines to seek her assistance and coordination regarding Dr. Havel, Ms. Bryant
never responded to Plaintiff’s emails and phone call (Exhibit 7D) knowing very well that
something was going on; thereby, leaving Plaintiff to find his own appropriate administrator to
address Plaintiff's concerns against Dr. Havel.

772. During the November 14, 2019 conduct hearing and within Plaintiff's
memorandum to the Panelists (Ex. 14B), Plaintiff informed Defendant Agresta that Ms. Bryant
failed to get back to him despite the fact that Defendant Agresta named her on the warning letter
(Ex. SE) as Plaintiffs student support adviser to assist Plaintiff. Yet, Defendant Agresta and the
Panelists (Defendants Russell, Schmitz, and D’Souza) did nothing about it.

773. The adverse sanctions notice (Ex.14C) erroneously claims that Plaintiff did not
follow proper channels of communication to reach the correct complaint administrator, but
rather, the National Dean (Lenore Goldberg). Meanwhile, it was the duty of Defendant Arissa
Bryant to find and connect Plaintiff to the correct Complaint Administrator (Ex.5E). Yet, she
failed to perform that duty and Defendant Agresta and the University did nothing about her
negligence.

774. At the time, Plaintiff also contacted New Brunswick, NJ campus and they
connected him to DeVry central and he created a case number for the University to connect
Plaintiff to the correct complaint Administrator.

775. Defendant Agresta should be held liable by this Court for imposing a perfunctory

channel of communication upon Plaintiff Livingstone and for his reckless failure to take action

Page 153 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 154 of 190 PagelD #:2501

Plaintiff's Complaint.

against the non-performance of the Student support adviser and actors within that perfunctory
channel of communication.

776. By direct and proximate cause of the negligent failure of Ms. Bryant to respond to
Plaintiff's emails and to assist him to find an appropriate complaint administrator to address
Plaintiff's concerns against Dr. Havel at the time, this resulted in Plaintiff sending more emails
and strings of emails to find solutions from other administrators including Plaintiff contacting the
Keller’s National Dean (Ms. Lenore Goldberg), which in turn led to adverse disciplinary action
(Exhibit 14C).

777. Asa further direct and proximate result, this led to the University summoning,
sanctioning, and seizing Plaintiff for disciplinary hearing (Exhibits 14C, 7F, 7D, 8A-8M), which
has in turn wasted Plaintiff's time, stigmatized Plaintiffs record, and distracted Plaintiff's
academic focus.

778. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against all
Defendants Adtalem, DeVry University, Keller Graduate School of Management, jointly,
severally and/or severally, for compensatory and punitive damages in an amount in excess of $1
million exclusive of interest and costs; preliminary, declaratory, and permanent injunctive relief
order by this Court enjoin the University to vacate and expunge Plaintiff's November 2019
disciplinary record and sanctions without making any references to it; an award of reasonable
Attorneys’ fees, costs and other costs and disbursements in this action; and such other and further

relief as the Court may deem just and equitable.

Page 154 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 155 of 190 PagelD #:2502

Plaintiff's Complaint.

COUNT TWENTY-SEVEN
FALSE ADVERTISING PER SE; PUFFING
(Michael O. Livingstone v. Adtalem; DeVry University; Keller Graduate School of
Management; Board of Trustees of DeVry University )

779. Plaintiff incorporates herein by reference the foregoing paragraphs as if fully set
forth herein.

780. Defendants recklessly and erroneously use the big title “Professor” for anybody
who teaches at the University.

781. tis not clear who is a tenured Professor and who is not a tenured Professor at the
University.

782. To the best of Plaintiff's knowledge, both the published Academic Catalogs and
the Handbook of the University are silent about who is a real and fully tenured Professor and
who is not.

783. The University also uses the Title “Visiting Professor” for most course instructors
whereas it is not clear from the handbook what constitutes a “visiting Professor” and whether
they are literally on a visit or not. Within the attached emails to this complaint, Defendant Havel,
for example, signs off his emails as “Visiting Professor.”

784. When the title “Professor” is used within academic circles, it generally means a
full “tenured Professor.”

785. Back in the year 2018, Defendant Agresta, for example, used to call himself
“Professor” and sign-off on his emails as “Professor Agresta.”

786. In June 2019, when Plaintiff addressed Agresta as “Professor Agresta,” he

informed Plaintiff that he is “no longer Professor.” Generally, once a tenured Professor, always a

Page 155 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 156 of 190 PagelD #:2503

Plaintiff's Complaint.

Professor. Real academic tenured Professors retire in their professorship as “Professor
Emeritus.”

787. Part of tenureship metrics in academia is knowledge of University policy and
procedures and ability to work with students. Real tenured Professors know University policies
and University procedures, which minimizes problems such as the problems caused by the
University to Plaintiff in this complaint.

788. Asaresult of the misleading and reckless misuse of the title “Professor” within
DeVry University and its Keller Graduate school of Management by any course instructor,
Plaintiff has encountered many unnecessary problems with course instructors at DeVry
University who call themselves big title “Professors.” Yet, they are not tenured and they are not
conversant with University policy.

789. Defendant Havel, for example, claimed in October 2019 that he does not know
how to make extensions in both Canvas and Cengage synchronized software that was being used
for the Homework and Quizzes in FIN 515 and he ambiguously asked Plaintiff to tell IT
helpdesk to mirror the extensions. Real tenured Professors are trained about technical software
and they take charge of the systems that are used for their class without sending students out to
software vendors to mirror anything.

790. Asaresult of the misleading and reckless misuse of the title “Professor,” Plaintiff
has been misled to take classes with course instructors, who are not real Professors, thereby
compromising the quality of education for which Plaintiff paid.

791. Defendant Board of Trustees of DeVry University has recklessly failed to
proscribe and distinguish to students what a Professor really means and what a Visiting Professor

means.

Page 156 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 157 of 190 PagelD #:2504

Plaintiff's Complaint.

792. Albeit, the University has some good tenured Professors such as MATH 533
Associate Professor, Dr. Henson-Mack. Plaintiff never had any issues with Dr. Henson-Mack.

793. WHEREFORE, Plaintiff brings this cause of action for this Court to enjoin the
University to allow only course instructors on tenureship to use the title “Professor” including

award of such other and further relief as the Court may deem just and equitable.

COUNT TWENTY EIGHT

TORTS OF MALFEASANCE AND/OR MISFEASANCE
AND/OR NONFEASANCE; ALTER EGO

(Michael O. Livingstone v. ALL DEFENDANTS)

794. Plaintiff incorporates herein all the foregoing paragraphs as if fully set forth
herein.

795. Plaintiff avers that all Defendants, by not following the proper procedures
authorized by their own Handbooks, Catalogs, Letters, channels of communication, and the law,
as Officers, Supervisors, in the disciplinary proceedings and grade appeals, as well as inaction
and repeated inaction against Plaintiffs allegations of discrimination have committed the torts of
malfeasance and/or misfeasance and/or nonfeasance.

796. Plaintiff avers that in the event whereby this Court admits any of the causes of

action in this complaint as a viable claim, then this cause of action should also stand as well.

Page 157 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 158 of 190 PagelD #:2505

Plaintiff's Complaint.

COUNT TWENTY-NINE

42 U.S.C. § 1983) to vindicate Family Educational Rights and Privacy Act (FERPA) (20
U.S.C. § 1232g; 34 CFR Part 99)

(Michael O. Livingstone v. Jonathan Agresta, DeVry, Keller)

797. Plaintiff incorporates herein all the foregoing paragraphs as if fully set forth
herein.

798. Plaintiff never asked anybody to designate his campus location to the University’s
Philadelphia, Pennsylvania, center campus in the University’s systems at all.

799. Under FERPA regulations, Plaintiff had to authorize or complete forms to
authorize the University make him a Philadelphia location student. Plaintiff never authorized it
and will never authorize it.

800. In 2018, somebody changed Plaintiff’s campus location as online student to
Philadelphia campus without Plaintiff's FERPA authorization.

801. Plaintiff only visited the Philadelphia campus sometime and he was not impressed
by the limited hours of library and study areas and way of doing things. So, he did not complete
any forms authorize anybody to change his campus location to Philadelphia at all.

802. In 2019, Plaintiff authorized his DeVry campus location to be changed to New
Jersey, as Plaintiff is based in New Jersey and online student.

803. Plaintiff believes and therefore aver that Defendant Agresta has been
manipulating the University’s system to change Plaintiff's campus location and code Plaintiff to
Philadelphia campus unto himself so that Plaintiff issues can be connected to him to carry out his
deep-seated animosity and clandestine activities against Plaintiff.

804. Plaintiff hereby denies and revokes his FERPA waivers from Defendant Agresta

and Plaintiff declares that Defendant Agresta should never handle Plaintiff’s files and records

Page 158 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 159 of 190 PagelD #:2506

Plaintiff's Complaint.

again except when necessary for issues that are pending before this court only for which he was
involved.
805. Plaintiff asserts that he wants to have nothing to do with Defendants Agresta

going forward except for issues pending before this Courts.

COUNT THIRTY

RACIAL DISCRIMINATION UNDER CIVIL RIGHTS ACT OF 1964
WITH DISPARATE TREATMENT

(Michael O. Livingstone v. Defendants Adtalem, DeVry, Keller)
806. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.
807. Plaintiff incorporates herein by reference Exhibit No. 31.

808. In July 2020-August 2020 session, Plaintiff enrolled in the online accelerated
eight (8) week module graduate level class called Business Planning Seminar (“MGMT 600”) at
Defendant Keller Graduate School of Management, DeVry University.

809. Defendant Dr. Finlay was the course instructor for MGMT 600 class.

810. Defendant Dr. Finlay placed all students into groups or teams to communicate and
work together on a business simulation project called “CAPSIM capstone” through Weeks 3-7
modules of the MGMT 600 course.

811. Plaintiff was part of a group of students in the MGMT 600 class called “Chester
group” consisting of defendants Mr. Sean Mulhern; Ms. Ibironke Majekodunmi (aka “Ronke”’);
and Mr. Huynh Thanh Ho collectively called “Students.”

812. As part of the long-standing academic norms and culture of the University, the

University requires all MGMT 600 class students within all groups to execute contractual

Page 159 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 160 of 190 PagelD #:2507

Plaintiff's Complaint.

agreements called a “Charter” committing to operate within certain rules the student group
members themselves formulate including how the group would communicate (i.e. telephone, text
messaging, and/or email), deadlines, tasks, and how the group would address and manage
conflicts. See Exhibit 30.

813. |The University views, considers, and characterizes the Charter as a “contract” on
the course pages.

814. All members of the Chester group in the MGMT 600 class adopted a conflict
management protocol within the contractual charter that makes provision that the Chester Group
would address its own conflicts through a meeting with the group leader and if unresolved, then
the group would escalate it to the course instructor defendant Dr. Finlay (Exhibit 30).

815.  Plaintiff’s Chester group of students also committed to exercise “positivity” in all
endeavors with group members (Exhibit 30).

816. Defendant Dr. Finlay formed the Chester Group with students that are not
geographically located within the same time zones. Defendants Ronke and Mulhern are within
the Pacific time zone. Defendant Mr. Ho and Plaintiff Livingstone are within the Eastern Time
Zone (EST).

817. It was the norm of the Chester group to send and receive text messages anytime
(see generally Exhibit No. 31).

818. Around August 13, 2020, Plaintiff sent a text message to Defendant Mulhern and
the Chester group around 1:00am EST which is about 9PM in PST time zone (Exhibit No. 31, at
pp.41-43).

819. Defendant Mr. Ho took angry issue with the 1:00amEST time and reported

Plaintiff to Defendant Dr. Finlay (Exhibit No. 31 at pp.41- 43).

Page 160 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 161 of 190 PagelD #:2508

Plaintiff's Complaint.

820. Around August 15, 2020, without asking for Plaintiff's side of the story,
Defendant Dr. Finlay took adverse action and removed Plaintiff from the Chester group to work
on his own regarding assignments for Weeks 7 & 8 modules of the MGMT 600. (See Exhibit
23). Defendant Finlay also stated that a formal student code of conduct complaint has been filed
against Plaintiff. See Exhibit 23.

821. On August 15, 2020, Defendant Finlay sent an email directing Plaintiff not to
communicate with the students of Chester group. However, the three (3) students continued to
copy and send text messages to Plaintiff. Plaintiff did not respond (ECF No. 22-1, pp.41-43).

822. On August 23, 2020, Plaintiff sent an email asking Dr. Finlay to equally direct the
three students not to communicate with him after Plaintiff continued to receive text messages
from them.

823. On August 26, 2020, Plaintiff continued to receive a series of text messages from
Defendants Mulhern and Ronke to all members of the Chester Group including Defendant Mr.
Ho around 1:13am EST (see Exhibit No. 31, Pages 42-43).

824. Plaintiff observed that defendant Mr. Ho did not complain after another member
of the Chester group (Defendant Mulhern) also sent text message around the 1:00am EST to the
Chester group members (Exhibit No. 31, Page 43).

825. Plaintiff avers that if it was an offense to defendant Mr. Ho when a black student
like Plaintiff Livingstone sent text message at 1:00am EST to the Chester group and so the
adverse action was taken against Plaintiff for him to be removed from the group, then it should
have equally been an offense to Defendant Mr. Ho when a similarly-situated white Caucasian

student (i.e. defendant Mulhern) also sent text messages to the group around 1:00amEST.

Page 161 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 162 of 190 PagelD #:2509

Plaintiff's Complaint.

826. | When Defendant Mulhern (a Caucasian white male in the same Chester Group)
also sent text messages around 1:13amEST of August 26, 2020, Defendant Mr. Ho did not
complain to defendant Dr. Finlay for defendant Mulhern to be removed from the Chester Group
as well. Instead, Defendant Mr. Ho sent a “thank you guys a lot” message in reply (see Exhibit
No. 31, Page 43).

827. Plaintiff avers that he experienced white privilege against htm when Defendant
Mr. Ho reported him to defendant Dr. Finlay for sending text messages around lamEST. Yet,
Defendant Mr. Ho did not complain or report Defendant Mulhern for sending text messages too
around 1:00amEST in the Chester group.

828. Plaintiff avers that he was stereotyped as a black male student when defendant
Mr. Ho reported him for sending text messages in the Chester group around 1:00amET. Yet,
defendant Mr. Ho appreciated it when defendant Mulhern sent text messages around 1:00am too.

829. Plaintiff avers that no white privilege should exist at Defendant DeVry University
and its Keller Graduate School of Management even among student groups.

830. | By email dated September 1, 2020, 4:27 PM (see “Exhibit 20”), Plaintiff
presented a formal discrimination complaint and a code of conduct complaint to Defendant
Finlay and the University regarding the alleged discriminatory and disparate treatment he
experienced from defendant Mr. Ho (Exhibit 20).

831. Plaintiff asked the University to let its designated Civil Rights Officer get back to
him regarding his formal discrimination complaints in three (3) days (Exhibit 20). Nobody got
back to Plaintiff.

832. | When defendant Ho reported Livingstone to defendant Finlay for sending text

message around 1:00amET, defendant Finlay took adverse action against Livingstone by

Page 162 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 163 of 190 PagelD #:2510

Plaintiff's Complaint.

removing him from the Chester group to continue the rest of the MGMT 600 class on his own
(see Exhibit 21). However, when Plaintiff Livingstone reported defendant Mr. Ho to Dr. Finlay
and the University alleging racial discrimination and violation of the University’s anti-
discrimination policy in the Student Handbook and Catalogs, defendant Finlay and the
University did not take any action at all.

833. Dr. Finlay ignored Plaintiff's formal discrimination complaints.

834. The University ignored Plaintiff’s discrimination complaint.

835. Plaintiff avers that all students should be treated the same way, receive the same
adverse action for the same offense regardless of being black, white, Latino, Asian, male, or
female.

836. By direct and proximate cause of the alleged discriminatory and disparate
treatment, Plaintiff’s academic work and focus was immensely distracted in the MGMT 600
class with lower B - grade and other adverse effects.

837. Asadirect and proximate cause of Defendants’ unlawful conduct as described
herein, Plaintiff has suffered, and continues to suffer, irreparable injury which cannot be fully
compensated by an award of monetary damages for which Plaintiff is entitled to preliminary and
permanent injunctive relief order by this Court as well as damages in an amount to be determined
by the Court and reasonable costs of this lawsuit, including reasonable Attorneys’ fees

838. By direct and proximate cause of the University’s negligent failure to act upon
Plaintiff's discrimination complaint, Plaintiff feels that the University has insulted his humanity.

839. Asadirect and proximate cause of Defendants’ unlawful conduct as described
herein, Plaintiff has suffered, and continues to suffer, irreparable injury which cannot be fully

compensated by an award of monetary damages for which Plaintiff is entitled to preliminary and

Page 163 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 164 of 190 PagelD #:2511

Plaintiff's Complaint.

permanent injunctive relief order by this Court against Weeks 7-8 scores as well as damages in
an amount to be determined by the Court and reasonable costs of this lawsuit, including
reasonable Attorneys’ fees.

840. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff Michael O. Livingstone has been caused and will continue indefinitely
into the future to be caused severe mental anguish, anxiety, stress, and emotional and/or
psychological distress, all with associated physical symptoms.

841. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against all
Defendants Adtalem, DeVry University, Keller Graduate School of Management, and Defendant
Havel jointly, severally and/or severally, for compensatory and punitive damages in an amount
in excess of $10 million exclusive of interest and costs; preliminary, declaratory, and permanent
injunctive relief to change the MGMT 600 grade to “A”; an award of reasonable Attorneys’
fees, costs and other costs and disbursements in this action; and such other and further relief as

the Court may deem just and equitable.

COUNT THIRTY ONE

NEGLIGENT FAILURE TO ACT UPON DISCRIMINATION
COMPLAINT UNDER CIVIL RIGHTS ACT OF 1964

(Michael O. Livingstone v. Defendants Adtalem, Keller, DeVry)
842. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.
843. Plaintiff avers that the U.S. Department of Education requires all Universities that

participate in Title IV programs to have a designated anti-discrimination officers.

Page 164 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 165 of 190 PagelD #:2512

Plaintiff's Complaint.

844. By email dated September 1, 2020 at 4:27 PM Plaintiff presented a formal
discrimination complaint and a code of conduct complaint to Defendant Finlay and the
University alleging discriminatory and disparate treatment he experienced from defendant Mr.
Ho in the Chester Group of the MGMT 600 class.

845. In that email Exhibit 20, Plaintiff asked the University to let its designated Civil
Rights Officer get back to him regarding his formal discrimination complaints in three (3) days.
Nobody got back to Plaintiff.

846. Defendant Dr. Finlay ignored Plaintiff's formal discrimination complaints.

847. The University ignored Plaintiff’s discrimination complaint.

848. Plaintiff reminded Assistant National Dean of Keller, Ms. Patti Meyer, that he
filed a formal discrimination complaint and so he would like his discrimination complaint to be
addressed as well (Exhibit 25). Yet, Plaintiff received no response regarding his discrimination
complaint.

849, By direct and proximate cause of the alleged discriminatory and disparate
treatment, Plaintiff’s academic work and focus was immensely distracted in the MGMT 600
class.

850. By direct and proximate cause of the University’s failure to act upon Plaintiff's
discrimination complaint, Plaintiff feels that the University has insulted his humanity.

851. Asadirect and proximate cause of Defendants’ unlawful conduct as described
herein, Plaintiff has suffered, and continues to suffer, irreparable injury which cannot be fully
compensated by an award of monetary damages for which Plaintiff is entitled to preliminary and

permanent injunctive relief order by this Court against Weeks 7-8 scores as well as damages in

Page 165 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 166 of 190 PagelD #:2513

Plaintiff's Complaint.

an amount to be determined by the Court and reasonable costs of this lawsuit, including
reasonable Attorneys’ fees.

852. Asadirect and proximate cause of Defendants’ unlawful conduct, Plaintiff feels
he is not counted as one of the human beings with rights at the University, and Plaintiff is not
covered under the sense of community in the University.

853. Plaintiff brings this cause of action for this Court to enjoin Defendants to create
the University’s own neutral anti-discrimination officer and office.

854. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against all
Defendants Adtalem, DeVry University, Keller Graduate School of Management, and Defendant
Havel jointly, severally and/or severally, for compensatory and punitive damages in an amount
in excess of $10 million exclusive of interest and costs; preliminary, declaratory, and permanent
injunctive relief; an award of reasonable Attorneys’ fees, costs and other costs and disbursements
in this action; change of his MGMT 600 grade, and such other and further relief as the Court

may deem just and equitable.

COUNT THIRTY-TWO

BREACH OF THE DUTY OF GOOD-FAITH & FAIR-DEALING;
BREACH OF CONTRACT

Michael O. Livingstone v. defendants Mulhern, Ho, Ronke, DeVry, Keller, Adtalem
855. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.
856. Asa part of the long-standing academic norms and culture of the University, the
University requires all MGMT 600 class students within all groups to execute contractual

agreements described as a “Charter” committing to operate within certain rules the student group

Page 166 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 167 of 190 PagelD #:2514

Plaintiff's Complaint.

members themselves formulate including how the group would communicate (i.e. telephone, text
messaging, and/or email), deadlines, tasks, and how the group would address and manage
conflicts. See “Exhibit 30.”

857. The University views, considers, and characterizes the group Charter as a
“contract” on the course pages.

858. The Charter also contains the words “I commit...” and all members agreed by
signing the Charter to operate within the rules of the group.

859. In Weeks 1-2 modules of the MGMT 600 class, the Chester Group completed a
contractual Charter of a set of rules and submitted a copy to Dr. Finlay.

860. All members of the Chester group within the MGMT 600 class adopted a conflict
management protocol within the contractual charter that makes provision that the Chester Group
would address its own conflicts through a meeting with the group leader and if unresolved, then
the group would escalate it to the course instructor, defendant Dr. Finlay.

861. Chester group of students also committed by signing the contractual Charter to
exercise and demonstrate “positivity” in all endeavors.

862. It was the norm of the Chester group to send and receive text messages anytime
(see generally Exhibit No. 31).

863. In August 13, 2020, Plaintiff sent a text message to Defendant Mulhern and the
Chester group around 1:00am EST, which is about 9PM in PST time zone. (Exhibit No. 31 at
pp.41-43).

864. Defendant Mr. Ho took angry issue with the 1:00amEST time and reported

Plaintiff to Defendant Dr. Finlay (Exhibit No. 31 at pp.41-43).

Page 167 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 168 of 190 PagelD #:2515

Plaintiff's Complaint.

865. | Whereupon, around August 15, 2020, defendant Finlay took adverse action
against Plaintiff and removed Plaintiff from the Chester group to work on his own regarding
assignments for Weeks 7 & 8 modules of the MGMT 600 class. (Exhibit 23). Defendant Finlay
also stated that a formal student code of conduct complaint has been filed against Plaintiff. See
Exhibit 23.

866. On August 26, 2020, Plaintiff continued to receive text messages from
Defendants Mulhern and Ronke to all members of the Chester Group including Defendant Mr.
Ho around 1:13am EST (see Exhibit No. 31, Pages 42-43).

867. Plaintiff observed that defendant Mr. Ho did not complain after another member
of the Chester group (Defendant Mulhern) also sent text message around the 1:00am EST to the
Chester group members. (Exhibit No. 31 at Page 43).

868. Plaintiff avers that it was against the conflict management provisions of the
Chester group contractual Charter (Exhibit 30) when defendant Mr. Ho reported Plaintiff to Dr.
Finlay for sending text messages around 1:00amEST to the Chester group members, instead of
summoning a meeting with the group leader and the group members to address that conflict.

869. Plaintiff avers that it was not fair and it was against the conflict management
provisions of the Chester group contractual charter agreement of “positivity” in all endeavors
when defendant Mr. Ho reported Plaintiff to Dr. Finlay for sending text messages around
1:00amEST to the Chester group members for Plaintiff to be removed from the group. Yet, when
Defendant Mulhern (a Caucasian white male in the same Chester Group) also sent text messages
around 1:13amEST of August 26, 2020, defendant Mr. Ho did not complain to Dr. Finlay to
remove him from the Chester Group as well. Instead, defendant Mr. Ho sent a “thank you guys a

lot” message in reply (Exhibit No. 31 at Page 43).

Page 168 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 169 of 190 PagelD #:2516

Plaintiff's Complaint.

870. Plaintiff avers that it was not fair and it was against the University’s own
published anti-discrimination policies in the Catalogs and Student Handbooks when defendant
Dr. Finlay and the University ignored and recklessly disregarded Plaintiffs formal
discrimination complaint and Plaintiff's code of conduct complaint against Defendant Mr. Ho,
whereas all students are under the covering the same rules and policies.

871. | When defendant Mr. Ho reported Livingstone to Dr. Finlay for sending text
message around 1:00amET, defendant Dr.Finlay took adverse action against Livingstone by
removing him from the Chester group for Plaintiff to continue the rest of the MGMT 600 class
on his own (Exhibit 21).

872. Conversely, when Plaintiff Livingstone reported defendant Mr. Ho to Dr. Finlay
and the University alleging racial discrimination and violation of the University’s anti-
discrimination policy in the Student Handbook and Catalogs, defendant Finlay and the
University did not take any action at all.

873. Plaintiff avers that it was against the contractual charter agreement of the Chester
group when defendant Ronke copied Plaintiff in an email dated Aug 3, 2020 at 1:41 AM to her
student support adviser (Mr. Felix Caruso) and Defendant Finlay whereas the contractual
protocol in the Chester group charter agreement requires that Chester group members themselves
will attempt to manage their own conflicts through meeting as group with the leader and if
unresolved, then the group leader would escalate it to the Course instructor for a meeting
(Exhibit 30).

874. During a zoom meeting with the Chester Group members on August 4, 2020 to
address a conflict, Dr. Finlay cautioned Chester group members to avoid escalating conflicts to

her and others. It was therefore unfair when the same Dr. Finlay later entertained the August 15,

Page 169 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 170 of 190 PagelD #:2517

Plaintiff's Complaint.

2020 complaint by Defendant Mr. Ho claiming the Plaintiff Livingstone has sent text messages
to the group around 1:00amET, without referring defendant Mr. Ho back to the group charter to
attempt conflict resolution with the group itself. Instead, Defendant Finlay took adverse action
against Livingstone by removing him from the Chester Group (Exhibit 23).

875. Around Week 3 module of the MGMT 600 class, Dr. Finlay addressed the class
during a WebEx recorded session with the entire class that it is possible that students will fight in
this class: “You will fight like cats and dogs but do not let it show up in front of your shareholder
presentations.” Plaintiff avers that it was therefore unfair when Dr. Finlay entertained complaints
from defendants Ronke and Defendant Mr. Ho and escalated it to student conduct board,
knowing very well that interpersonal conflicts would arise, and knowing well that the students
have violated the group Charter.

876. Plaintiff believes and therefore aver that on August 10, 2020, it was against the
group charter’s positivity when Defendant Mulhern and all teams in the MGMT 600 class
presented before Dr. Finlay via WebEx recorded class session. Defendant Mulhern advised the
Chester group that he has to leave early from the class around 4:30pm PST and so he wants the
group to go first (Exhibit No. 31, page 35). Prior to the class session, Livingstone sent text
message to defendant Mulhern that he wants the group to go second because Plaintiff needs to
find a spot around an Airport to do the presentation (text message was sent directly to defendant

Mulhern at the time).

Defendant Mulhern ignored Plaintiffs request and insisted upon the group to do the
presentation first before other groups. Livingstone allowed defendant Mulhern to have his way.
After Chester group presented first, Livingstone observed that Defendant Mulhern was still in the

class despite his claim that he cannot stay for the Chester group to present second. Livingstone

Page 170 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 171 of 190 PagelD #:2518

Plaintiff's Complaint.

observed that Mulhern stayed throughout the second group’s presentations and he posted a
comment afterwards. Livingstone avers that it is against the group’s contractual charter of
positivity when Mulhern said he cannot stay for Chester group to present second and he has to
leave the class around 4:30pm PDT. Yet, Mulhern stayed throughout the second group’s

presentation.

877. Asadirect and proximate cause of Defendants’ unlawful conduct of not
following the terms and rules within the contractual charter agreement, Plaintiff has been
misperceived as someone who caused conflict within the Chester Group and he was removed.

878. Asadirect and proximate cause of Defendants’ unlawful conduct as described
herein, Plaintiff's academic work was distracted by unnecessary conflicts and quasi-judicial
proceedings, which could have been prevented if members of the Chester group abided by the
contractual commitments in the group charter.

879. Plaintiff has suffered, and continues to suffer, irreparable injury which cannot be
fully compensated by an award of monetary damages for which Plaintiff is entitled to
preliminary and permanent injunctive relief order by this Court against Weeks 7 & 8 scores in
the MGMT 600 class, as well as damages in an amount to be determined by the Court and
reasonable costs of this lawsuit, including reasonable Attorneys’ fees.

880. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff Michael O. Livingstone has been caused and will continue indefinitely
into the future to be caused severe mental anguish, anxiety, stress, and emotional and/or
psychological distress, all with associated physical symptoms.

881. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against all

Defendants Adtalem, DeVry University, Keller Graduate School of Management, and

Page 171 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 172 of 190 PagelD #:2519

Plaintiff's Complaint.

Defendants Mulhern, Ronke, Finlay, Ho, jointly, severally and/or severally, for compensatory
and punitive damages in an amount in excess of $10 million exclusive of interest and costs;
preliminary, declaratory, and permanent injunctive relief; an award of reasonable Attorneys’
fees, costs and other costs and disbursements in this action; change of his MGMT 600 grade, and

such other and further relief as the Court may deem just and equitable.

COUNT THIRTY-THREE

DISCRIMINATION UNDER AMERICANS WITH DISABILITIES ACT;
SECTION 504 OF THE REHABILITATION ACT OF 1973

(Michael O. Livingstone v. DeVry, Adtalem, Keller)

882. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

883. This cause of action pertains to MGMT 600 class.

884. In July 2020, defendant Finlay received Plaintiff’s ADA accommodation notice
directly from the University’s ADA office.

885. Unlike what other Professors do at the University, Defendant Finlay did not
acknowledge receipt of Plaintiff's ADA accommodation notice to Plaintiff.

886. By email dated July 11, 2020 at 5:27 PM, Plaintiff rather reached out to
Defendant Finlay to inquire whether she has received his ADA accommodation notice from the
ADA officer. Whereupon, Dr. Finlay replied by email dated July 11, 2020, 5:41 PM that she
received it.

887. The ADA accommodation notice (Exhibit 4D) provides Plaintiff with one-week
extension for all individually assigned tasks in every class at the University except group work

and weekly discussion postings.

Page 172 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 173 of 190 PagelD #:2520

Plaintiff's Complaint.

888. The MGMT 600 class was predominantly group work via CAPSIM simulation
with the Chester group of students. As such, the ADA accommodation ( Ex.4D) was not
applicable.

889. Around Week 6 of the MGMT 600 class, Defendant Dr. Finlay removed Plaintiff
from the Chester group for Plaintiff to work on his own (Exhibit 23).

890. By email dated August 20, 2020, 11:45 AM, Plaintiff reminded Dr. Finlay that
“...since I am working on my own for Week 7 and 8, my ADA accommodation extension applies
to Week 7.”

891. Defendant Finlay did not apply the one-week ADA accommodation extension to
Week 7 module’s CAPSIM assignment and she awarded 0/50 points by default to Plaintiff ,
thereby drastically reducing Plaintiff's final grade to “B.”

892. Plaintiff asked defendant Finlay to use the Chester group’s Week 7 score as usual
for the CAPSIM assignment. However, Dr. Finlay declined. Although Defendant Dr. Finlay
claimed that Plaintiff should complete all Weeks 7 & 8 module assignments on his own including
the Week 7 CAPSIM assignment, Defendant Finlay still used the Chester group’s scores of
80/100 points for the “balanced scorecard component” of Week 7 assignments.

893. Plaintiff avers that Defendant Finlay acted with actual malice against him when
she failed to apply the one-week ADA accommodation extension to Week 7 CAPSIM scores so
that she could hurt Plaintiff’s grade as demonstrated by her bad-faith and abusive efforts to use
the punitive student code of conduct against Plaintiff that was aborted by Dean Ruth Pineda
(compare “Exhibit 22” with “Exhibit 23”).

894. By direct and proximate cause of Defendants’ unlawful conduct as described

herein, Plaintiff has suffered, and continues to suffer, irreparable injury which cannot be fully

Page 173 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 174 of 190 PagelD #:2521

Plaintiff's Complaint.

compensated by an award of monetary damages for which Plaintiff is entitled to preliminary and
permanent injunctive relief order by this Court to change the MGMT 600 grade from “B” to “A.”
disciplinary record entirely, as well as damages in an amount to be determined by the Court and
reasonable costs of this lawsuit, including reasonable Attorneys’ fees.

895. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff Michael O. Livingstone has been caused and will continue indefinitely
into the future to be caused severe mental anguish, anxiety, stress, and emotional and/or
psychological distress, all with associated physical symptoms.

896. WHEREFORE, because of the alleged intentional discrimination and malicious
intent herein, pursuant to Section 504 of the Rehabilitation Act of 1973 damages, Plaintiff
Michael O. Livingstone demands judgment against Defendants Adtalem, DeVry University, and
Keller Graduate School of Management jointly, severally and/or severally for compensatory and
punitive damages in an amount in excess of $5 million exclusive of interest and costs.

897. WHEREFORE, consistent with damages under ADA statute, Plaintiff demands
preliminary, declaratory, and permanent injunctive relief to vacate and expunge the adverse June
2019 disciplinary record and sanctions from Plaintiff's files at the University without making
references to it; and such other and further relief as the Court may deem just and equitable; to
change the MGMT 600 grade from “B” to “A” and enjoin defendants from further retaliations
against Plaintiff regarding his ADA accommodations.

COUNT THIRTY-FOUR

NEGLIGENCE BY OMISSION, NEGLIGENCE, MALFEAANCE,
MISFEASANCE, NONFEASANCE

(Michael O. Livingstone v. Defendants Dr. Finlay, DeVry, Keller, Adtalem)

898. This cause of action pertains to July-August 2020 session MGMT 600 class.

Page 174 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 175 of 190 PagelD #:2522

Plaintiff's Complaint.

899. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

900. Asaresult of student feedback and numerous conflicts within student groups at
the University, the University has implemented a tool at the beginning of every course for course
instructors to place students into groups based on their geographic time zones.

901. (The MGMT 600 class reflects such a tool during Week 1 of the course within the
discussion pages.

902. Defendant Finlay failed to select students within the same time zones to form the
Chester group.

903. Defendants Ronke and Mulhern fall within Pacific Time Zone(PST), while
Defendant Mr. Ho and Plaintiff Livingstone fall within the Eastern Standard Time Zone(EST).

904. By direct and proximate cause of defendant Finlay’s failure to select students
within the same time zone caused distracting conflicts within the Chester Group because when
Plaintiff completed courses at the University where the Course instructors formed the student
groups, Plaintiff performed excellently without any serious conflicts related to time of
communication, unlike the MGMT 600 class and what happened in Exhibit No. 31, pp. 40-43 that
led to Plaintiff being removed from the Chester group:

May 2020 session, MIS-540, Innovation Through Technology, Final Grade “A”.

November 2019 session, INTL-500, Int’] Business Perspectives, Final Grade “A”.

May 2019 session, ENTR-550, Entrepreneurial Marketing, Final Grade “A”.

March 2019 session, ACCT-504, Acct Fin: Managerial Use, Analysis, Final Grade “A-”.

January 2019 Session, MGMT-520, Legal, Political, Ethical Dimensions of Business,

Grade “A”.
January 2018 session, MGMT 570, Managing Conflict in Workplace, Final Grade “A.”

Plaintiff excelled in these other classes without any time zone conflicts with student group

members.

Page 175 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 176 of 190 PagelD #:2523

Plaintiff's Complaint.

905. By direct and proximate cause of Defendants’ unlawful conduct as described
herein, Plaintiff has suffered, and continues to suffer, irreparable injury which cannot be fully
compensated by an award of monetary damages for which Plaintiff is entitled to preliminary and
permanent injunctive relief order by this Court.

906. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants Dr. Finlay, Adtalem, DeVry University, and Keller Graduate School of Management
jointly, severally and/or severally for compensatory and punitive damages in an amount in excess
of $200,000 exclusive of interest and costs; preliminary and permanent injunctive relief order by
this Court to change the MGMT 600 grade from “B” to “A,” expunge the disciplinary record; as

well as damages in an amount to be determined by the Court and reasonable costs of this lawsuit.

COUNT THIRTY- FIVE
ARBITRARY AND CAPRICIOUS ACADEMIC DISMISSALS
HIGHER EDUCATION LAW;
BREACH OF CONTRACT

(Michael O. Livingstone v. Defendants DeVry University Office of Registrar
Services; DeVry, Keller, Adtalem)

907. Plaintiff incorporates herein by reference the foregoing paragraphs as if fully set
forth herein.

908. Since his enrollment at the University, Plaintiff has completed coursework that
are provided under the University’s catalogs for his MBA degree and certificates.

909. The University encourages students to earn more Degrees and Certificates under
what is called “stackables.”

910. In November 2019 and July 2020, Plaintiff maintained good academic standing

beyond the required 3.0 GPA.

Page 176 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 177 of 190 PagelD #:2524

Plaintiff's Complaint.

911. In November 2019 and July 2020, the University’s defendant Registrar notified
Plaintiff that Plaintiff is academically dismissed (Exhibits 29 &30).

912. By email dated July 6, 2020 at 1:24 PM, Ms. Danielle Murphy, DeVry central
Manager, explained that Plaintiff was academically dismissed due to “maximum coursework.”

913. Upon further inquiry, in November 2019, defendant Agresta explained that
Plaintiff was academically dismissed due to maximum coursework.

914. In both November 2019 and July 2020, Plaintiff appealed the academic dismissals
and the Registrar reversed them.

915. Although the Registrar removed the dismissals, they are still part of Plaintiffs
record and it stigmatizes Plaintiffs records as “institutional action” that would impact Plaintiff’s
prospective contractual interests.

916. Plaintiff avers that it is against the University’s contractual catalogs that the
Registrar academically dismissed Plaintiff whereas Plaintiff has always completed academic
coursework consistent with the provisions of the contractual catalogs for the University’s degree
and certificate programs.

917. The University’s Academic Catalog provides that MBA degree seeking students
can complete three concentrations while earning other graduate certificates. Plaintiff avers
therefore that it is against the University’s catalogs that Defendant Registrar academically
dismissed Plaintiff for “maximum coursework.”

918. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against

Defendants the office of the Registrar Services, DeVry University, and Keller Graduate School

of Management jointly, severally and/or severally for compensatory and punitive damages in an

Page 177 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 178 of 190 PagelD #:2525

Plaintiff's Complaint.

amount in excess of $200,000 exclusive of interest and costs; preliminary and permanent

injunctive relief order by this Court to expunge the academic dismissals ab arte, ab initio

COUNT TWENTY-EIGHT
HIGHER EDUCATION LAW;
INTENTIONAL DEPRIVATION OF ACCESS TO EDUCATIONAL
MATERIALS
(Plaintiff Livingstone v. Defendants Mulhern, Dr. Finlay, DeVry, Adtalem, Keller)

919. This cause of action pertains to July-August 2020 MGMT 600 class.

920. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

921. After Defendant Dr. Finlay removed Plaintiff from the Chester group of students,
Plaintiff did not have access to the files and information that were necessary to complete his
Weeks 7 & 8 assignments.

922. Plaintiff requested for access into the Google drive folder (GM600) that contains
important files in their original formats just as he had access like the Chester group members.

923. Defendant Mulhern sent Plaintiff “zip files” instead of original access link to the
google drive files like every other student has access.

924. Plaintiff told Defendant Dr. Finlay to ask Defendant Mulhern to give him access
like every student has access to those files in their original formats. Those requests were ignored
and /or declined.

925. By direct and proximate cause of Defendants’ unlawful conduct as described

herein, Plaintiff was deprived access and he did not have equal access to the original files and

Page 178 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 179 of 190 PagelD #:2526

Plaintiff's Complaint.

materials in their original formats to complete Weeks 7&8 assignments with excellence,
precision, accuracy, and less stress.

926. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants Mulhern, Dr. Finlay, DeVry, Adtalem, Keller jointly, severally and/or severally for
compensatory and punitive damages in an amount in excess of $200,000 exclusive of interest
and costs; preliminary and permanent injunctive relief order by this Court to restore the full
scores of Plaintiff's Weeks 7 & 8 MGMT 600 assignments to full scores and change the final
grade to “A.”

COUNT THIRTY SIX
ARBITRARY & CAPRICIOUS GRADE; SYSTEMIC BIAS
(Michael O. Livingstone v. Defendants Dr. Finlay, DeVry, Adtalem, Keller)

927. This cause of action pertains to July-August 2020 MGMT 600 class.

928. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

929. Plaintiff believes and therefore avers that at the beginning of the MGMT 600
class in July-August 2020 session, Defendant Finlay demonstrated deep-seated antagonism
against plaintiff that can be attributed to the fact that Plaintiff has ADA accommodation
extension because unlike what other Professors of the University do when they received
Plaintiff's ADA notice, Dr. Finlay did not acknowledge receipt of Plaintiff's ADA
accommodation notice to Plaintiff when she received it until Plaintiff followed up with her.

930. In May 2020 session at the University, MIS 540 class, for example, it was the
course instructor, Dr. Peter Newman, who reached out to Plaintiff as soon as he received the

ADA accommodation notice from the University’s ADA officer. Plaintiff excelled in Dr.

Page 179 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 180 of 190 PagelD #:2527

Plaintiff's Complaint.

Newman’s class with a straight “A” final grade without any problems or animosity from Dr.
Newman at all.

931. Plaintiff avers that at all times, Dr. Finlay was biased and partial against Plaintiff
and it reflects within his final grade.

932. During the MGMT 600 class, Plaintiff posted a comment about the fact that the
class operates with different schedule unlike other classes in the University and the published
deadlines in the University’s catalog that all assignments are due during weekends. Plaintiff also
commented that forming student groups of students without the same aptitudes was a problem
because the University never trained students about presentations. Yet, the University expects
students to do weekly presentations. Defendant Mr. Ho, for example, and other students told the
class that they were “shy” or “nervous” to do presentations. In “graduate school,” this should not
happen. Plaintiff believes and therefore aver that Dr. Finlay took offense against Plaintiff's
comment and it impacted Plaintiff's final grade.

933. During a recorded Zoom meeting on August 4, 2020 with the Chester group
students to address a Chester group conflict, Dr. Finlay blamed Plaintiff alone and accused
Plaintiff for “making a mistake” thinking that Felix Caruso (Ronke’s student support adviser)
was the same person as Felix Bill Caruso (University’s General Counsel and then- interim
President), whereas Ronke rather made a mistake to begin with when she copied Plaintiff on her
email dated Aug 3, 2020, 5:03 PM to Felix Caruso notwithstanding the fact that FERPA
educational privacy regulations protect student communications with their academic advisers.
During that meeting, Dr. Finlay kept telling Plaintiff that “he would regret.”

934. Before the August 10, 2020 recorded WebEx class with the entire class, Plaintiff

told defendant Mulhern that he is around an Airport and so the Chester group should not be the

Page 180 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 181 of 190 PagelD #:2528

Plaintiff's Complaint.

first to present this time so that Plaintiff can find a spot to do the presentation around the Airport.
Defendant Mulhern indicated that he also has to leave at 4:30PST. Dr. Finlay interrupted with
partiality and bias that since Mulhern has to leave, the group should present first. Meanwhile,
both students had to leave. Mulhern did not leave after the presentation. He stayed through the
second presentation and posted a comment feedback. When Plaintiff informed Dr. Finlay that
Mulhern actually stayed for the second group’s presentation, Dr. Finlay did not say anything
about it. Plaintiff avers that this was a reflection of Dr. Finlay’s systemic bias against Plaintiff
and Plaintiff avers this bias was extrapolated unto his final grade too.

935. Around August 13, 2020, when defendant Mr. Ho reported Plaintiff to Dr. Finlay
for sending text messages around lamET to the Chester group (Exhibit No. 31), Dr. Finlay did
not even bother to seek Plaintiff's side of the story. Instead, she acted with bias and partiality and
filed a formal code of conduct complaint or formal complaint against Livingstone, which was
aborted by Dean Ruth Pineda (Exhibits 22 and 23). When Plaintiff told Dr. Finlay that defendant
Mulhern also sent text messages around lamET, yet Defendant Mr. Ho took no issue with it, Dr.
Finlay did not say or anything about that. Plaintiff believes this is a reflection of Dr. Finlay’s
systemic bias and partiality against him.

936. Inthe final Week 8 of the MGMT 600 class, Dr. Finlay asked students to post
what they like or learned about the class. Plaintiff chose not to post it to course’s open platform
because he was disappointed by the many incoherencies, discrepancies, and distracting conflicts
in the class. Dr. Finlay took malicious issue with that.

937. Asapart of the MGMT 600 Week 8 course requirements, Plaintiff submitted 16-
paged cumulative financial report he prepared individually from the Chester Group and

PowerPoint with adequate citations and references (Exhibit No. 32). Defendant Dr. Finlay

Page 181 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 182 of 190 PagelD #:2529

Plaintiff's Complaint.

deducted about 20 points from Plaintiff's work claiming that Plaintiff did not “state what he
learned from the class.” Meanwhile, a financial report is a technical document “financial report”
and it is not the platform to write personal praises for a course instructor especially if student was
not satisfied with the quality of education provided in the MGMT 600 class. Plaintiff avers that
this reflects Dr. Finlay’s systemic bias against Plaintiff.

938. By direct and proximate cause of Defendants’ unlawful conduct as described
herein, Plaintiff's MGMT 600 class grade does not have integrity of grading and it reduces
Plaintiff's GPA.

939. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants Dr. Finlay, DeVry, Adtalem, Keller jointly, severally and/or severally for
compensatory and punitive damages in an amount in excess of $500,000 exclusive of interest
and costs; preliminary and permanent injunctive relief order by this Court to restore the full

scores of Plaintiff's Weeks 7 & 8 MGMT 600 assignments and change the grade to “ A.”

COUNT THIRTY-SEVEN
CONSTRUCTIVE TRUST;
COURSE REGISTRATION MALPRACTICE;
HIGHER EDUCATION LAW;
NEGLIGENCE, GROSS NEGLIGENCE
(Michael O. Livingstone v. DeVry, Keller, Adtalem)
940. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

941. In May-June 2020 session, Plaintiff enrolled and completed the online graduate

level course “innovation in technology” (MIS 540) at the University with Dr. Newman and

received a final grade “A” without any problems with Dr. Newman at all.

Page 182 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 183 of 190 PagelD #:2530

Plaintiff's Complaint.

942. Plaintiff enrolled in the MIS 540 class because it is currently catalogued as a
required class for his graduate certificate in Health Services Management.

943. Plaintiffs then-designated student defendant Ms. Arissa Bryant, did not tell
Plaintiff that the May 2020 MIS 540 class was a substitute class for MIS-535 class which
Plaintiff had previously completed in March 2017 session (see emails Exhibit 26). It is just a
change of course titles.

944. Later that May 2020 session, Ms. Renuka Patel was installed as Plaintiff's new
student academic adviser.

945. Ms. Renuka Patel contacted Plaintiff to advise that MIS 540 does not count
towards Plaintiff's degree program and so Plaintiff would not receive financial aid for it (see
generally Exhibits 26 and 27). So, either the University would drop the MIS 540 course
retroactively, or Plaintiff would have to pay out-of-pocket.

946. Plaintiff indicated at that point in the session that he cannot drop the MIS 540
class because that would create a gap within his education and that would also place Plaintiff's
student loans into repayment and it would create undue hardship for him (Exhibits 26, 27). So,
dropping the class way down into the session is not an option.

947. Plaintiff asserted that just as Ms. Renuka Patel observed and contacted Plaintiff
that the MIS 540 class does not count towards his MBA degree requirements because Plaintiff
has already completed MIS 535 in March 2017 session with defendant Jacob Gordon, defendant
Ms. Bryant should have also noticed it and advised Plaintiff especially when Plaintiff exchanged

emails with Defendant Bryant around the early weeks beginning of the course (Exhibit 26).

Page 183 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 184 of 190 PagelD #:2531

Plaintiff's Complaint.

948. Ms. Patel referred the matter to her boss, Ms. Danielle Murphy, who
recommended that Plaintiff can complete the MIS 540 class as a repeat class for the previous
MIS 535 class, which will therefore be covered by financial aid.

949. Plaintiff completed the MIS 540 class.

950. Plaintiff avers that it was the duty of her student support academic adviser,
defendant Ms. Bryant, to advise him at the beginning of the MIS 540 class that the MIS 540 class
would not be counted as a part of his MBA degree program and so Plaintiff would therefore not
receive financial aid.

951. Plaintiff avers that it was the University’s duty to publish accurate information in
its current academic catalogs that the MIS 540 class substitutes the MIS 535 class.

952. Plaintiff avers that he has wasted his time and incurred debt paying for his wasted
time over the MIS 540 class and it was not his fault. Therefore, the entire cost of attendance for
the MIS 540 class in May 2020 should be imposed upon the University as constructive trust.

953. Plaintiff avers that the University and defendant Bryant should rather be caused
by this Court to bear the costs of their negligence, not Plaintiff.

954. Ms. Danielle Murphy agreed that it was not Plaintiffs fault. It was The fault of
Ms. Bryant.

955.  Ineffect, plaintiff has been caused to waste to his time and still pay for it.

956. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants DeVry, Adtalem, Keller, Bryant jointly, severally and/or severally for compensatory
and punitive damages in an amount in excess of $200,000 exclusive of interest and costs;
declaratory, preliminary, and permanent injunctive relief order by this Court imposing the full

costs of attendance for the MIS 540 upon the University.

Page 184 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 185 of 190 PagelD #:2532

Plaintiff's Complaint.

COUNT THIRTY-EIGHT
MALICIOUS PROSECUTION; ABUSE OF PROCESS;
RETALIATION UNDER CIVIL RIGHTS ACT OF 1964;
N.J.CONSTITUTION FIRST AMENDMENT SPEECH, RETALIATION
(Michael O. Livingstone v. DeVry, Keller, Adtalem)
957. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

958. Plaintiff enrolled in the graduate online class called Managing Organizational
Change (“HRM 587”) for the September 2020-October 2020 session at the University as part of
academic requirements for his second-degree track, Master of Public Administration (““MPA”’’)
degree.

959. Around August 17, 2020, Plaintiff filed a copy of a cease-and-desist notice
against Defendant Agresta and Plaintiff served the notice upon Defendant Agresta by email and
copied University’s General Legal Counsel, Mr. Bill Caruso, about it (Exhibit 21) Mr. Caruso
also happens to be the University’s Vice President. Plaintiff also sent the hard copy.

960. In September 2020, Plaintiff received notification from the University’s Ms. Patti
Meyer and Mr. Chad Maldonado that he has been placed on interim suspension (Exhibit 25) for
copying Mr. Bill Caruso, who is the University’s General Legal Counsel, on the email Exhibit 21
to defendant Agresta because that allegedly violates the University’s limited order sanction that
was imposed upon Plaintiff last November 2019- January 2020 session.

961. The University dropped Plaintiff from his HRM 587 class.

962. Plaintiff explained that he cannot be placed on interim suspension for copying Mr.
Caruso on his email (Ex. 21) because he is required by law to engage the attention of University

Legal Counsel when serving a court document upon any of the University’s officials.

Page 185 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 186 of 190 PagelD #:2533

Plaintiff's Complaint.

963. Plaintiff also explained that he has a duty to report discrimination or harassment
between him and defendant Agresta to a “higher management level official.” The University’s
General Counsel who also happens to be the University’s Vice President is qualified as a higher
management level official with ability to take preventive actions.

964. The notification of interim suspension also claims that Plaintiff sent threatening
emails in violation of the student code of conduct because Plaintiff made references to a shooting
in his emails to defendant Dr. Finlay (Exhibit 25). Plaintiff denied the allegations.

965. Plaintiff avers that he cannot be suspended for serving legal documents filed with
this court upon defendant Agresta and the University’s legal counsel.

966. Plaintiff avers that he cannot have adverse action for filing this federal lawsuit
against defendant Agresta and the University.

967. Plaintiff avers that in New Jersey, he has free speech privileges in a private
institution.

968. Plaintiff avers that this is another way defendant Dr. Finlay wants Plaintiff to
regret, as she previously stated to Plaintiff.

969. Plaintiff avers that after Dr. Finlay’s first malicious and abusive attempt to use the
student conduct code against Plaintiff to carry out her agenda to make Plaintiff regret (Exhibit
23) was aborted by Dean Pineda (Exhibits 22), Dr. Finlay is using these new allegations as
another avenue to fulfil her malicious intents against Plaintiff “to regret.”

970. Plaintiff requested for details in Exhibit 25 about who made the complaint that he

copied Mr. Caruso on his email (Exhibit 21). However, Ms. Patti Meyer never addressed that

inquiry.

Page 186 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 187 of 190 PagelD #:2534

Plaintiff's Complaint.

971. Plaintiff alerted Ms. Patti Meyer that his emails from which the statements were
truncated such as Exhibit 20 also presents Plaintiff's formal complaint of racial discrimination to
the University. Yet, no anti-discrimination officer of the University got back to Plaintiff to
address the alleged discrimination. Ms. Patti Meyer ignored Plaintiff's concerns.

972. Plaintiff's email communications with Ms. Patti within Exhibit 25 also suggest
that the outcome of upcoming hearing is already decided to expel Plaintiff who is now 99%
eligible to graduate for his MBA degree.

973. To the extent that Plaintiff's discrimination complaints are ignored and they are
contained in the emails being used against him, Plaintiff avers that the university is retaliating
against him for filing this federal lawsuit and for complaining about discrimination in the
Exhibits 20 and 21.

974. To the extent that all of Plaintiff's procedural questions have been ignored in
Exhibit 25, the outcome of the hearing is predetermined.

975. To the extent that there is already a motion for preliminary injunction denied by
this Court without prejudice pending Rule 4 process service (ECF No.9) where Plaintiff
challenges the legitimacy of the disciplinary sanctions the University imposed around November
2019 - January 2020 against him, Plaintiff requests for TRO against the upcoming September 15,
2020 hearing, so that the Court can adjudicate the challenged sanctions in ECF No. 9 first.

976. To the extent that Plaintiff has been dropped from his current HRM 587 class, an
indelible gap has been created within Plaintiff’s continued education.

977. Plaintiff will seek continuance of the hearing in ECF No.25.

978. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against

Defendants DeVry, Adtalem, Keller jointly, severally and/or severally for compensatory and

Page 187 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 188 of 190 PagelD #:2535

Plaintiff's Complaint.

punitive damages in an amount in excess of $3million exclusive of interest and costs; temporary

restraining order, preliminary and permanent injunctive relief order by this Court against Exhibit

25.
COUNT THIRTY-NINE
VIOLATION OF CEASE-AND-DESIST NOTICE; HARRASMENT
(Michael O. Livingstone v. Defendants Agresta, Meyer, DeVry, Keller, Adtalem)
979. Plaintiff incorporates herein by reference all the foregoing paragraphs as if fully
set forth herein.

980. On December 2, 2019, Plaintiff filed federal civil complaint against the
University and defendant Agresta in U.S.District Court for District of New Jersey, Trenton. The
case was docketed as 19-cv-20531-BRM-DEA. On August 17, 2020, Plaintiff filed with the New
Jersey District Court a cease-and-desist notice against defendant Agresta to stay away from
Plaintiff's matters at the University and outside the University especially since Plaintiff is not a
part of the Philadelphia Campus.

981. By email dated August 20, 2020, 9:35 AM, Plaintiff notified Defendant Agresta
about the cease-and-desist notice and copied the University’s in-house Attorney Mr. Bill Caruso
and Philadelphia Center Dean, Mr. Waleed Yousef, on that email, for enforcement.

982. By email notification of student conduct charges dated September 4, 2020,
defendant Meyer advised that Plaintiff is placed on interim suspension and inter alia explained
(Exhibit 25, Page 2) that this is a reason:

...In an August 20, 2020 email from you to Jonathan Agresta, DVU
Assistant Dean, you included DVU leadership (Bill Caruso, DeVry’s
General Counsel, Secretary and Vice President, Regulatory Affairs which
is a violation of the November 15, 2019 sanctions. Specifically, the

stipulation that you “...refrain from emailing or calling DeVry University
and Keller Graduate School of Management leadership.”

Page 188 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 189 of 190 PagelD #:2536

Plaintiff's Complaint.

983. The November 15, 2019 sanctions, specifically, the stipulation that Plaintiff
“.. refrain from emailing or calling DeVry University and Keller Graduate School of
Management leadership” was imposed by Defendant Agresta (Exhibit 14C) who did not have the
jurisdiction at the time to act that sanction remains challenged in this lawsuit to be vacated.

984. Asa Plaintiff in federal litigation, Plaintiff has a right to notify the University’s
General Legal Counsel (Mr. Bill Caruso) about his cease-and-desist notice that is filed with
Federal Court and served upon a University official — defendant Agresta.

985. Asamatriculated graduate student of the University, Plaintiff has a right to email
or call DeVry University and Keller Graduate School of Management leadership, including the
University’s General Legal Counsel and Vice President (Mr. Bill Caruso) if Plaintiff feels that
defendant Agresta or any University official is harassing him or creating a hostile educational
environment for him.

986. Plaintiff brings this cause of action for this Court to sanction by referring
Defendant Agresta for criminal prosecution. Plaintiff reserves the right to file private criminal
complaint against Defendant Agresta.

987. To the extent that Plaintiff was placed into interim suspension and
administratively dropped from his class, thereby creating an indelible gap in his continued
education, Plaintiff has been irreparably injured.

988. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendants Agresta, DeVry, Adtalem, Keller jointly, severally and/or severally for compensatory
and punitive damages in an amount in excess of $30 million exclusive of interest and costs;
temporary restraining order, prohibitory order, preliminary, and permanent injunctive relief order

by this Court against Exhibit 25.

Page 189 of 189
Case: 1:20-cv-05567 Document #: 10 Filed: 09/24/20 Page 190 of 190 PagelD #:2537

Plaintiff's Complaint.

E. RELIEF REQUESTED

Plaintiff Michael O. Livingstone hereby declares that the relief requested for each count

are set forth under separate final paragraph(s) under the WHEREFORE clauses of each COUNT.

F. Fed. R. Civ. Proc. 65 AFFIDAVIT OF PLAINTIFF MICHAEL O. LIVINGSTONE

The within named Plaintiff, Mr. Michael O. Livingstone, hereby states under penalties of

perjury, that the facts set forth and incorporated in this Amended Complaint with Exhibits are

true and correct to the best of his knowledge, information, and belief.

Dated: September 18, 2020

Respectfully submitted,

Michael O. Livingstone, pro se

1200 Haddonfield Road-1302

Pennsauken, New Jersey 08110
Mailing Address:

P.O. Box 34246

Philadelphia, Pennsylvania 19101

Telephone: 856-676-6951

Emails: mikeosei@gmail.com (preferred)
mikeliving40@gmail.com

Page 190 of 189
Exhibit “M”

Description

Settlement agreement repudiated by Plaintiff still signed by defendants
AFTER Plaintiff repudiated it.
CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

This Confidential Settlement Agreement and Release (“Agreement”) is entered into as of
the Effective Date by and between the Parties, Plaintiff Michael O. Livingstone (“Mr.
Livingstone”) on the one hand, and Defendants DeVry University, Inc. (“DeVry”) and Adtalem
Global Education Inc., (“Adtalem”) (collectively the “Defendants”) on the other hand. All
references in this Agreement to a “Party” or “the Parties” shall refer only to the Parties to this
Agreement.

RECITALS

A. On or about November 19, 2019, Mr. Livingstone filed a federal civil lawsuit
against Defendants in the District of New Jersey, captioned as Michael O. Livingstone v. DeVry
University, Inc., et al., Case No. 3:19-cv-20531-BRM-DEA (USDC-NJ) (the “New Jersey
Action”). On or about September 14, 2020, Mr. Livingstone dismissed that lawsuit without
prejudice.

B. On or about September 18, 2020, Mr. Livingstone filed a federal civil lawsuit
against Defendants in the Northern District of Llinois, captioned as Michael O. Livingstone v.
DeVry University, Inc., et al., Civil Action No. 1:20-cv-05567 (USDC-Northern District Illinois)
(the “Northern District of Illinois Action’).

C. The New Jersey Action and the Northern District of Illinois Action are collectively
referred to herein as the Actions.

D. Defendants deny all material allegations in the Actions.

NOW, THEREFORE, for good and valuable consideration of the mutual promises
contained in this Agreement and intending to be legally-bound, the Parties to this Agreement,

incorporating the Recital set forth above, hereby agree as follows:

LEGAL02/40247511v2
1, Background.

The Parties are entering into this Agreement to avoid the time and expense of litigation, and
without admitting fault or liability of any kind, and to settle and fully and finally resolve all
differences between them, including, but not limited to, all claims arising out of Mr. Livingstone’s
enrollment at DeVry and all allegations and claims asserted in the Actions. This Agreement
constitutes the good faith settlement of all claims of any nature whatsoever that Mr. Livingstone
has or may have against the Defendants whether asserted or unasserted.

2. No Admission of Liability.

This Agreement is not and shall not in any way be construed as an admission by the Parties
of any violation of any of Mr. Livingstone’s statutory or other rights. Defendants deny any and
all allegations contained in, associated with or related to the Actions. The Parties expressly
represent, understand and assent that this Agreement is a compromise of disputed claims, and that
the exchange of consideration by virtue of this Agreement and any other acts, omissions or
settlements by the Parties are not to be construed as an admission of liability by Defendants. Nor
shall any acts, omissions, or statements by the Parties be construed as an admission of liability.
Nothing contained in this Agreement shall be admissible evidence in any judicial, administrative,
or other legal proceeding (other than a proceeding for breaching this Agreement), or be construed
as an admission of any liability or wrongdoing on the part of Defendants of any violation of federal
or state statutory or common law or regulation.

3. Voluntary Withdrawal from the University

Mr. Livingstone shall be permitted to voluntarily withdraw permanently from DeVry.
Should he elect to do so, Mr. Livingstone shall submit the requisite form to DeVry’s Registrar to

discontinue and remove his enrollment at DeVry.

LEGAL02/40247511v2
4. Graduation from DeVry and Code of Conduct Hearing Against Mr.
Livingstone.

Mr. Livingstone must retake Math 533 in order to graduate from DeVry, unless DeVry
determines otherwise in which case he may only need to complete the coursework not yet
completed in Math 533. DeVry shall not charge Mr. Livingstone tuition to retake Math 533. While
enrolled in Math 533, Livingstone agrees to abide by all of DeVry’s policies, procedures and rules.
Upon Mr. Livingstone’s graduation from DeVry, DeVry will close any pending Code of Conduct
hearings pending against Mr. Livingstone.

5. No Right to Future Enrollment or Employment at DeVry.

Mr. Livingstone agrees not to apply for or otherwise seek enrollment at DeVry or any
Adtalem institution as a student or to apply for, or, otherwise seek employment at DeVry or
Adtalem at any time in the future. Mr. Livingstone will not seek to become a DeVry or Adtalem
student of any kind, including but not limited to the following types: matriculated, non-
matriculated, provisional, full-time, part-time, undergraduate, graduate, enrolled, and non-
enrolled. Mr. Livingstone agrees that DeVry and Adtalem have no obligation to readmit, retain,
employ, enroll, or hire him in the future. Mr. Livingstone expressly agrees that he will not allege
or claim that any failure or refusal by DeVry or Adtalem to admit him as a student of any kind, or
to hire him for employment as any form retaliation against him but, rather, Mr. Livingstone
acknowledges such rights on the part of DeVry and Adtalem constitutes valid and legal part of the
contractual consideration for this Agreement.

6. Non-Disparagement of Mr. Livingstone.

DeVry will not take any action or make any statement, written or oral that disparages Mr.
Livingstone; nor shall DeVry take any action that is intended to damage the reputation of Mr.

Livingstone.

LEGALO2/40247511¥2
7. General Release of All Defendants.

Except for the obligations created by this Agreement, Mr. Livingstone, on behalf of himself
individually, and all of his past, present and future predecessors, successors, heirs, assigns,
relations, attorneys and agents, hereby releases and forever discharges all defendants in the
Actions, including but not limited to, Defendants, and any and all of Defendants’ past, present or
future executives, employees, consultants, independent contractors, insurers, directors, managing
directors, officers, partners, principals, managers, members, attorneys, accountants, financial and
other advisors, investment bankers, underwriters, shareholders, owners lenders, auditors,
investment advisors, legal representatives, successors in interest, companies, firms, trusts,
corporations, administrators, predecessors, successors, assigns, parent companies, subsidiaries,
agents, associates, affiliates, divisions, holding companies (collectively, the “Releasees”) from
any and all claims, debts, liabilities, demands, obligations, costs, expenses, actions and causes of
action of every nature, character and description, whether known or unknown, suspected or
unsuspected, asserted or unasserted, fixed or contingent, which Mr. Livingstone now owns or
holds, or may ever own or hold from the beginning of time to the Effective Date of this Agreement
against Defendants, including but expressly not limited to the Actions.

Particularly, but without limitation, Mr. Livingstone releases any claims he has had or may
have had against the Releasees arising from or related to Mr. Livingstone’s enrollment as a
student at DeVry, including any claims arising from any alleged violation by Defendants of any
federal, state or local statutes, and any claims or allegations asserted in the Actions. Nothing in
this Agreement is intended as a release of claims related to the validity or enforcement of this
Agreement, nor does it constitute a release of any rights or claims which may accrue after Mr.

Livingstone signs this Agreement.

LEGAL02/40247511v2
8. Voluntary Dismissal of All Claims With Prejudice.

Mr. Livingstone affirms that, within two weeks of signing this Agreement, he will file with
the United States District Court for the Northern District of Illinois a stipulation of dismissal that
will dismiss with prejudice all claims asserted in Michael O. Livingstone v. DeVry University, et
al., Civil Action No. 1:20-cv-05567 (USDC-N.D.I11.).

Mr. Livingstone also agrees and promises that he has not and will not file, or permit to be
filed in his name or on his behalf, any claim with any local, state or federal agency, or any lawsuit
in court, against any of the persons or entities released in this Agreement, based upon any act or
event which occurred on or before the effective date of this Agreement, and further agrees that,
if any charge, complaint, lawsuit or administrative claim is filed in his name or on his behalf with
any administrative agency or organization, or in any other forum, against any of the persons or
entities released in this Agreement, based upon any act or event which occurred on or before the
effective date of this Agreement, he will not seek or accept any personal relief, including but not
limited to an award of monetary damages.

Mr. Livingstone represents and agrees that he has not filed any notices, claims, complaints,
charges, or lawsuits of any kind whatsoever against the Releasees (as defined in Paragraph 7)
with any court, any governmental agency, any regulatory body or any other third party with
respect to any matter related to Defendants, Defendants’ affiliates or a Releasee, other than the
Actions.

In the same token, DeVry expressly agrees not to file or pursue any civil claim or with
any local, state or federal agency, or any lawsuit in court, against Mr. Livingstone based upon
any act or event which occurred on or before the effective date of this Agreement, and further
agrees that, if any civil complaint, lawsuit or administrative claim is filed against Mr. Livingstone

with any agency or organization, or in any other forum, against Mr. Livingstone based upon any

LEGAL02/40247511v2
act or event which occurred on or before the effective date of this Agreement and Release, DeVry
and Adtalem shall withdraw and dismiss it with prejudice. DeVry and Adtalem further agree not
to file any criminal reports on their behalf with any state or federal law enforcement agency
regarding Mr. Livingstone based upon any act or event which occurred on or before the effective
date of this Agreement.

9. Confidentiality and Mr. Livingstone’s Motions to Seal the Court Records.

To protect their own reputations and good names, Mr. Livingstone will move the Courts
to seal the Court records in both the New Jersey Action and the Northern District of Illinois
Action. Defendants agree not to oppose Mr. Livingstone’s motions to seal. It will be up to the
Court to grant Mr. Livingstone’s motion to seal.

Mr. Livingstone, his representatives, employees, agents, heirs, executors and/or
administrators represent and agree to treat the terms and conditions of this Agreement, all facts
and circumstances regarding the Actions, the dispute between the Parties and the final negotiations
regarding this Agreement (the “Confidential Information”) as strictly confidential, and have not
previously been disclosed, discussed or revealed, and shall not in the future disclose, discuss or
reveal the Confidential Information to any persons, entities or organizations other than the Parties
hereto and their counsel. Notwithstanding the foregoing, this confidentiality representation and
agreement does not prohibit disclosure of the Confidential Information by Mr. Livingstone, his
attorneys, tax preparers or accountants, provided that disclosure is (1) required for compliance
with federal, state or local laws, rules or regulations; (2) required for compliance with a subpoena
or other court order; or (3) required for performance or enforcement of obligations under this
Agreement. In the event Mr. Livingstone receives a subpoena or other legal process calling for
the production of this Agreement or disclosure of the terms of this settlement or of this Agreement,

or in any way related to the subject matter of this Agreement or of this settlement, notice shall be

LEGALO02/4024751 II v2
given within five (5) business days of receipt of such subpoena or other legal process to the
Defendants and their counsel to give the Defendants an opportunity to object to such production
or disclosure. Mr. Livingstone shail then cooperate to the extent legally permissible with the
Defendants’ efforts, if any, to oppose the subpoena or legal process.

10. Acknowledgement of Understanding.

Mr. Livingstone represents and certifies that he has carefully read and fully understands all
of the provisions and legal effects of this Agreement and the meaning and effect thereof. Mr.
Livingstone acknowledges that he is entering into this Agreement voluntarily, and that
Defendants have not made any representations concerning the terms or effects of this Agreement
other than those contained herein. Mr. Livingstone represents that he had the opportunity to
consult with, and receive advice from, independent legal counsel in connection with his review
and execution of this Agreement.

11. Acknowledgement of Release of All Claims.

Mr. Livingstone expressly acknowledges that this Agreement is intended to extinguish,
without limitation, all claims that have arisen and of which Mr. Livingstone knows or does not
know, should have known, had reason to know, or suspect to exist in his favor at the time of his
signing of this Agreement. Therefore, this Agreement eliminates all known and unknown claims
that Mr. Livingstone might have.

12. Applicable Law.

This Agreement and all questions relating to its validity, interpretation, performance and
enforcement (including, without limitation, provisions concerning limitations of actions),will be
governed by and construed in accordance with the laws of the State of Illinois and Federal Laws,
as applicable, without regard to its choice of law provisions. The exclusive jurisdiction and venue

for any dispute relating to this Agreement is United Stated District Court for the Northern District

LEGAL02/40247511 v2
of Illinois.

13. Consideration to Mr. Livingstone.

Upon receipt by Defendants of an executed copy of this Agreement with an actual (not
electronic) signature by Mr. Livingstone and an executed W-9 form by November 23, 2020,
Defendants shall pay the sum of $20,000.00 (twenty-thousand dollars) to Mr. Livingstone (the
“Settlement Payment”) which shall be sent by the United States Postal Service via Priority Mail
Express, Overnight Guarantee, on or before December 4, 2020. Defendants shall send the
Settlement Payment to Mr. Livingstone at the following address:

Michael O. Livingstone

Post Office Box No. 34246

Philadelphia, Pennsylvania 19101

14. _—Entire Agreement.

This Agreement as to the resolution of this matter represents the complete agreement
between the Parties concerning the subject matter in this Agreement and Release and
fully supersedes any and all prior or contemporaneous representations, warranties, agreements or
understandings, written or oral made by the Parties or their representatives pertaining to the subject
matter hereof. The Parties have not relied on any facts, statements, or the failure by any Party to
make statements or disclose facts, in entering into this Agreement. No extrinsic evidence
whatsoever may be introduced in any judicial proceeding involving the construction or
interpretation of this Agreement.

15. No Oral Waiver or Modifications of Agreement.

No attempted modification or waiver of any of the provisions of this Agreement shall be

binding upon either party unless in writing and signed by all Parties.

16. Captions.

The captions contained in this Agreement and Release are for the purposes of identification

LEGALO02/4024751 1v2
and convenience only and do not define, limit or prescribe the scope of this Agreement.

17. Representations and Warranties.

The Parties represent that there has not been any assignment, transfer, conveyance or other
disposition of any rights, obligations or liabilities released under the terms of this Agreement, and
that there will be no assignment, transfer, or purported assignment or transfer to any person or
entity whatsoever, of any claim, debt, liability, demand, obligation, cost, expense, action, defense
or cause of action released. The Parties represent that they have the authority to enter into this
Agreement, and have obtained the consent of anyone necessary to enter into this Agreement.

This Agreement shall be construed as if the Parties jointly prepared it. Any uncertainty or
ambiguity in the Agreement shall not be interpreted against either Party.

18. Taxes.

The Parties and their counsel agree that they have not received tax advice from any
opposing Party and acknowledge they are responsible for their own tax liability, if any, that may
result from this Agreement.

19. ‘Violation of Agreement.

If Mr. Livingstone or any of the Releasees prevail in a legal or equitable action claiming
that the other Party has breached this Agreement, the prevailing Party(ies) shall be entitled to
recover from the other Party(ies) the reasonable attorneys’ fees and costs incurred by the prevailing

Party(ies) in connection with such action, in addition to other available remedies.

20. Binding on Successors and Assigns.

This Agreement shall inure to the benefit of, and shall be binding upon, each of the Parties
hereto and their successors or assigns.

21. Severability.

In the event any part of this Agreement is deemed unenforceable, the unenforceable

LEGAL02/4024751 iv2
provisions will be severed and the remaining provisions shall survive.

22. Counterparts.

This Agreement may be executed and delivered in separate counterparts, each of which,
when so executed and delivered, shall be an original, but such counterparts together shall constitute
but one and the same instrument and agreement. “.Pdf” signatures shall be effective and shall have
the same force and effect as original signatures.

23. Effective Date.

The Effective Date of this Agreement shall be the last date that any Party fully and duly
executed the Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto

execute the foregoing Confidential Settlement Agreement and Release.

 

 

DATED: November 14 2020 Plaintiff .
By: ‘ L
Michael O. Livingstone
DATED: November ___, 2020 DeVry University, Inc.
By:

F. Willis Caruso, Jr.
Its: Interim President and CEO

DATED: November _11/302020 Adtalem Global] Education Inc.

By: Chaka Pattirsen
Chaka M. Patterson
Its: Senior Vice President and General Counsel

 

10

LEGAL02/40247511v2
provisions will be severed and the remaining provisions shall survive.

22. Counterparts.

This Agreement may be executed and delivered in separate counterparts, each of which,
when so executed and delivered, shall be an original, but such counterparts together shall constitute
but one and the same instrument and agreement. “.Pdf’ signatures shall be effective and shall have
the same force and effect as original signatures.

23. Effective Date.

The Effective Date of this Agreement shall be the last date that any Party fully and duly
executed the Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto

execute the foregoing Confidential Settlement Agreement and Release.

DATED: November 7¢ 2020 Plaintiff

By:

Michael O. Livingstone

 

 

 

DATED: November 30 2020 DeVry Univ
By: 3
F. Willis Caruso, Jr
Its:  +ttertmtPresident
General Counsel Sec Jecrelacy 4VP iRe-biny
DATED: November ____, 2020 Adtalem Global Hdueedae Ine. Attar rs
By:

 

Chaka M. Patterson
Its: Senior Vice President and General Counsel

10

LEGAL02/40247511 v2

 

 
om W-9

(Rev. November 201 7}

Department of the Treasury
Internal Revenue Service

Request for Taxpayer
Identification Number and Certification

» Go to www.irs.gov/FormW9 for instructions and the latest information.

Give Form to the
requester. Do not
send to the IRS,

 

1 Narne (as shown on

Michrwet  0O-

2 Business name/disregarded entity name, if different from above

urincome tax retum). Name is required on this line; do not leave this line blank.

Livin & STENEe

 

following seven boxes.

PAs ual/sole proprietor or Lis Corporation
| ingle-member LLC

Che Corporation

["] Other (see instructions) »

3 Check appropriate box for federal tax classification of the person whose name is entered an lina 1, Check only one of the | 4 Exemptions (codes apply only to

certain entities, not individuals; see
| instructions on page 3):

CO Parinership C) Trusvestate

Exempt payee code (if any)

O Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership)
Note: Check the appropriate box in the line above for the tax classification of the single-member owner. Do not check Exemption from FATCA reporting
LLG if the LLC is classified as a singles-member LLC that |s disregarded from the owner unless the owner of the LLC is code (if a
another LLC that is not disregarded fram the owner for U.S. federal tax purposes. Otherwise, a single-member LLC that m™
ls disregarded from the owner should check the appropriate box for the tax classification of its owner.

(pines to accounts maintained outnde Me U.S.)

 

5 Address (number, street, and apt. or suite no.) See instructions.

-O+ POX SYRYE

Requester’s name and address (optional)

 

Print or type.
See Specific Instructions on page 3.

PH lL LCaARELFPHA

6 City, state, and ZIP code
Pb

 

110 |

 

7 List account number(s) here (optional

 

 

Gage Taxpayer Identification Number (TIN)

Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid
backup withholding, For individuals, this is generally your social security number (SSN). However, for a
resident alien, sole proprietor, or disregarded entity, see the instructions for Part |, later. For other
entities, it is your employer identification number (EIN). If you do not have a number, see How to geta

TIN, later.

Note: If the account is in more than one name, see the instructions for line 1. Also see What Name and

Number To Give the Requester for guidelines on whose number to enter.

Socia) security number

or
__]
U

 

 

| Employer identification number

 

 

 

 

 

 

 

 

 

 

 

Certification

 

Under penalties of perjury, | certify that:

1. The number shown on this form is my correct taxpayer identification number (or | am waiting for a number to be issued to me); and
2, | am not subject to backup withholding because: (a) | am exempt from backup withholding, or (b} | have not been notified by the Internal Revenue
Service (IRS) that | am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that | am

no longer subject to backup withholding; and
3. | am a U.S. citizen or other U.S. person (defined below); and

4. The FATCA code(s) entered on this form (if any) indicating that | am exempt from FATCA reporting is correct.

Certification instructions, You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding becauss
you have faited to report all interest and dividends on your tax retum. For real estate transactions, item 2 does not apply. For mortgage interest paid,
acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and generally, payments
other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the instructions for Part Il, later.

 

Sign

Signature of
Here

U.S. person >

General Instructions

Section references are to the Internal Revenue Code unless otherwise
noted.

Future developments. For the latest information about developments
related to Form W-8 and its instructions, such as legislation enacted
after they were published, go to www.irs.gov/FormW9,

Purpose of Form

An individual or entity (Form W-9 requester) who is required to file an
information return with the IRS must obtain your correct taxpayer
identification number (TIN} which may be your social security number
{SSN), individual taxpayer identification number (ITIN), adoption
taxpayer identification number (ATIN), or employer identification number
(EIN), to report on an information return the amount paid to you, or other
amount reportable on an information return. Examples of information
returns include, but are not limited to, the following.

* Form 1099-INT (interest earned or paid)

 

pater KIO V Crete 2Y, 2920

* Form 1099-DIV (dividends, including those from stacks or mutual
funds)

* Form 1099-MISC (various types of income, prizes, awards, or gross
proceeds)

* Form 1099-B (stock or mutual fund sales and certain other
transactions by brokers)

* Form 1099-S (proceeds from real estate transactions)
* Form 1099-K (merchant card and third party network transactions)

* Form 1098 (home mortgage interest), 1098-E (student loan interesi),
1098-T (tuition)

* Form 1099-C (canceled debt)

* Form 1099-A (acquisition or abandonment of secured property)
Use Form W-9 enly if you are a U.S. person (including a resident

alien), to provide your correct TIN.

if you do not return Form W-9 to the requester with a TIN, you might
5e subject to backup withholding. See What is backup withholding,
later.

 

Cat. No. 10231X

Form W-9 (Rev. 11-2017)
Exhibit “N”

Description

 

Settlement agreement with Plaintiff's modifications
outlined in attached email Exhibit “O” which defendants
declined to sign. Yet, defendants wanted Plaintiff to
agree with their own modifications.
CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

This Confidential Settlement Agreement and Release (“Agreement’’) is entered into as of
the Effective Date by and between the Parties, Plaintiff Michael O. Livingstone (“Mr.
Livingstone”) on the one hand, and Defendants DeVry University, Inc. (“DeVry”) and Adtalem
Global Education Inc., (“Adtalem’”) (collectively the “Defendants”) on the other hand. All
references in this Agreement to a “Party” or “the Parties” shall refer only to the Parties to this
Agreement.

RECITALS

A. On or about November 19, 2019, Mr. Livingstone filed a federal civil lawsuit
against Defendants in the District of New Jersey, captioned as Michael O. Livingstone v. DeVry
University, Inc., et al., Case No. 3:19-cv-20531-BRM-DEA (USDC-NJ) (the “New Jersey
Action”). On or about September 14, 2020, Mr. Livingstone dismissed that lawsuit without
prejudice.

B. On or about September 18, 2020, Mr. Livingstone filed a federal civil lawsuit
against Defendants in the Northern District of Illinois, captioned as Michael O. Livingstone v.
DeVry University, Inc., et al., Civil Action No. 1:20-cv-05567 (USDC-Northern District Illinois)
(the “Northern District of Illinois Action”).

C. The New Jersey Action and the Northern District of Illinois Action are collectively
referred to herein as the Actions.

D. Defendants deny all material allegations in the Actions.

NOW, THEREFORE, for good and valuable consideration of the mutual promises
contained in this Agreement and intending to be legally-bound, the Parties to this Agreement,

incorporating the Recital set forth above, hereby agree as follows:

LEGAL02/40247511v2
1. Background.

The Parties are entering into this Agreement to avoid the time and expense of litigation, and
without admitting fault or liability of any kind, and to settle and fully and finally resolve all
differences between them, including, but not limited to, all claims arising out of Mr. Livingstone’s
enrollment at DeVry and all allegations and claims asserted in the Actions. This Agreement
constitutes the good faith settlement of all claims of any nature whatsoever that Mr. Livingstone
has or may have against the Defendants whether asserted or unasserted.

2. No Admission of Liability.

This Agreement is not and shall not in any way be construed as an admission by the Parties
of any violation of any of Mr. Livingstone’s statutory or other rights. Defendants deny any and
all allegations contained in, associated with or related to the Actions. The Parties expressly
represent, understand and assent that this Agreement is a compromise of disputed claims, and that
the exchange of consideration by virtue of this Agreement and any other acts, omissions or
settlements by the Parties are not to be construed as an admission of liability by Defendants. Nor
shall any acts, omissions, or statements by the Parties be construed as an admission of liability.
Nothing contained in this Agreement shall be admissible evidence in any judicial, administrative,
or other legal proceeding (other than a proceeding for breaching this Agreement), or be construed
as an admission of any liability or wrongdoing on the part of Defendants of any violation of federal
or state statutory or common law or regulation.

3. Voluntary Withdrawal from the University

Mr. Livingstone shall be permitted to voluntarily withdraw permanently from DeVry.
Should he elect to do so, Mr. Livingstone shall submit the requisite form to DeVry’s Registrar to

discontinue and remove his enrollment at DeVry.

LEGAL02/40247511v2
4. Graduation from DeVry and Code of Conduct Hearing Against Mr.
Livingstone.

Mr. Livingstone must retake Math 533 in order to graduate from DeVry, unless DeVry
determines otherwise in which case he may only need to complete the coursework not yet
completed in Math 533. DeVry shall not charge Mr. Livingstone tuition to retake Math 533. While
enrolled in Math 533, Livingstone agrees to abide by all of DeVry’s policies, procedures and rules.
DeVry will close any pending Code of Conduct hearings pending against Mr. Livingstone upon
signing this agreement.

5. No Right to Future Enrollment or Employment at DeVry.

Mr. Livingstone agrees not to apply for or otherwise seek enrollment at DeVry or any
Adtalem institution as a student or to apply for, or, otherwise seek employment at DeVry or
Adtalem at any time in the future. Mr. Livingstone will not seek to become a DeVry or Adtalem
student of any kind, including but not limited to the following types: matriculated, non-
matriculated, provisional, full-time, part-time, undergraduate, graduate, enrolled, and non-
enrolled. Mr. Livingstone agrees that DeVry and Adtalem have no obligation to readmit, retain,
employ, enroll, or hire him in the future. Mr. Livingstone expressly agrees that he will not allege
or claim that any failure or refusal by DeVry or Adtalem to admit him as a student of any kind, or
to hire him for employment as any form retaliation against him but, rather, Mr. Livingstone
acknowledges such rights on the part of DeVry and Adtalem constitutes valid and legal part of the
contractual consideration for this Agreement.

6. Non-Disparagement of Mr. Livingstone.

DeVry will not take any action or make any statement, written or oral that disparages Mr.
Livingstone; nor shall DeVry take any action that is intended to damage the reputation of Mr.

Livingstone.

LEGAL02/40247511v2
7. General Release of All Defendants.

Except for the obligations created by this Agreement, Mr. Livingstone, on behalf of himself
individually, and all of his past, present and future predecessors, successors, heirs, assigns,
relations, attorneys and agents, hereby releases and forever discharges all defendants in the
Actions, including but not limited to, Defendants, and any and all of Defendants’ past, present or
future executives, employees, consultants, independent contractors, insurers, directors, managing
directors, officers, partners, principals, managers, members, attorneys, accountants, financial and
other advisors, investment bankers, underwriters, shareholders, owners lenders, auditors,
investment advisors, legal representatives, successors in interest, companies, firms, trusts,
corporations, administrators, predecessors, successors, assigns, parent companies, subsidiaries,
agents, associates, affiliates, divisions, holding companies (collectively, the “Releasees”) from
any and all claims, debts, liabilities, demands, obligations, costs, expenses, actions and causes of
action of every nature, character and description, whether known or unknown, suspected or
unsuspected, asserted or unasserted, fixed or contingent, which Mr. Livingstone now owns or
holds, or may ever own or hold from the beginning of time to the Effective Date of this Agreement
against Defendants, including but expressly not limited to the Actions.

Particularly, but without limitation, Mr. Livingstone releases any claims he has had or may
have had against the Releasees arising from or related to Mr. Livingstone’s enrollment as a
student at DeVry, including any claims arising from any alleged violation by Defendants of any
federal, state or local statutes, and any claims or allegations asserted in the Actions. Nothing in
this Agreement is intended as a release of claims related to the validity or enforcement of this
Agreement, nor does it constitute a release of any rights or claims which may accrue after Mr.

Livingstone signs this Agreement.

LEGAL02/40247511v2
8. Voluntary Dismissal of All Claims With Prejudice.

Mr. Livingstone affirms that within two weeks of all parties signing this agreement and
upon receiving his payment, he will file with the United States District Court for the Northern
District of Illinois a stipulation of dismissal that will dismiss with prejudice all claims asserted in
Michael O. Livingstone v. DeVry University, et al., Civil Action No.1:20-cv-05567 (USDC-
N.D.IIL.). DeVry affirms that upon Mr. Livingstone filing a stipulation of dismissal, DeVry will
also dismiss the pending disciplinary proceedings. Alternatively, if DeVry will dismiss the
pending disciplinary proceedings upon Mr. Livingstone’s graduation, then Mr. Livingstone also
affirms that he will file his stipulation of dismissal of the case upon graduation.

Mr. Livingstone also agrees and promises that he has not and will not file, or permit to be
filed in his name or on his behalf, any claim with any local, state or federal agency, or any lawsuit
in court, against any of the persons or entities released in this Agreement, based upon any act or
event which occurred on or before the effective date of this Agreement, and further agrees that,
if any charge, complaint, lawsuit or administrative claim is filed in his name or on his behalf with
any administrative agency or organization, or in any other forum, against any of the persons or
entities released in this Agreement, based upon any act or event which occurred on or before the
effective date of this Agreement, he will not seek or accept any personal relief, including but not
limited to an award of monetary damages.

Mr. Livingstone represents and agrees that he has not filed any notices, claims, complaints,
charges, or lawsuits of any kind whatsoever against the Releasees (as defined in Paragraph 7)
with any court, any governmental agency, any regulatory body or any other third party with
respect to any matter related to Defendants, Defendants’ affiliates or a Releasee, other than the
Actions.

In the same token, DeVry expressly agrees not to file or pursue any civil claim or with

LEGAL02/40247511v2
any local, state or federal agency, or any lawsuit in court, against Mr. Livingstone based upon
any act or event which occurred on or before the effective date of this Agreement, and further
agrees that, if any civil complaint, lawsuit or administrative claim is filed against Mr. Livingstone
with any agency or organization, or in any other forum, against Mr. Livingstone based upon any
act or event which occurred on or before the effective date of this Agreement and Release, DeVry
and Adtalem shall withdraw and dismiss it with prejudice. DeVry and Adtalem further agree not
to file any criminal reports on their behalf with any state or federal law enforcement agency
regarding Mr. Livingstone based upon any act or event which occurred on or before the effective
date of this Agreement.

9. Confidentiality and Mr. Livingstone’s Motions to Seal the Court Records.

To protect their own reputations and good names, Mr. Livingstone will move the Courts
to seal the Court records in both the New Jersey Action and the Northern District of Illinois
Action. Defendants agree not to oppose Mr. Livingstone’s motions to seal. It will be up to the
Court to grant Mr. Livingstone’s motion to seal.

Mr. Livingstone, his representatives, employees, agents, heirs, executors and/or
administrators represent and agree to treat the terms and conditions of this Agreement, all facts
and circumstances regarding the Actions, the dispute between the Parties and the final negotiations
regarding this Agreement (the “Confidential Information”) as strictly confidential, and have not
previously been disclosed, discussed or revealed, and shall not in the future disclose, discuss or
reveal the Confidential Information to any persons, entities or organizations other than the Parties
hereto and their counsel. Notwithstanding the foregoing, this confidentiality representation and
agreement does not prohibit disclosure of the Confidential Information by Mr. Livingstone, his
attorneys, tax preparers or accountants, provided that disclosure is (1) required for compliance

with federal, state or local laws, rules or regulations; (2) required for compliance with a subpoena

LEGAL02/40247511v2
or other court order; or (3) required for performance or enforcement of obligations under this
Agreement. In the event Mr. Livingstone receives a subpoena or other legal process calling for
the production of this Agreement or disclosure of the terms of this settlement or of this Agreement,
or in any way related to the subject matter of this Agreement or of this settlement, notice shall be
given within five (5) business days of receipt of such subpoena or other legal process to the
Defendants and their counsel to give the Defendants an opportunity to object to such production
or disclosure. Mr. Livingstone shall then cooperate to the extent legally permissible with the
Defendants’ efforts, if any, to oppose the subpoena or legal process.

10. Acknowledgement of Understanding.

Mr. Livingstone represents and certifies that he has carefully read and fully understands all
of the provisions and legal effects of this Agreement and the meaning and effect thereof. Mr.
Livingstone acknowledges that he is entering into this Agreement voluntarily, and that
Defendants have not made any representations concerning the terms or effects of this Agreement
other than those contained herein. Mr. Livingstone represents that he had the opportunity to
consult with, and receive advice from, independent legal counsel in connection with his review
and execution of this Agreement.

11. Acknowledgement of Release of All Claims.

Mr. Livingstone expressly acknowledges that this Agreement is intended to extinguish,
without limitation, all claims that have arisen and of which Mr. Livingstone knows or does not
know, should have known, had reason to know, or suspect to exist in his favor at the time of his
signing of this Agreement. Therefore, this Agreement eliminates all known and unknown claims
that Mr. Livingstone might have.

12. Applicable Law.

This Agreement and all questions relating to its validity, interpretation, performance and

LEGAL02/40247511v2
enforcement (including, without limitation, provisions concerning limitations of actions),will be
governed by and construed in accordance with the laws of the State of Illinois and Federal Laws,
as applicable, without regard to its choice of law provisions. The exclusive jurisdiction and venue
for any dispute relating to this Agreement is United Stated District Court for the Northern District
of Illinois.

13. Consideration to Mr. Livingstone.

Upon receipt by Defendants of an executed copy of this Agreement with an actual (not
electronic) signature by Mr. Livingstone and an executed W-9 form by November 23, 2020,
Defendants shall pay the sum of $20,000.00 (twenty-thousand dollars) to Mr. Livingstone (the
“Settlement Payment”) which shall be sent by the United States Postal Service via Priority Mail
Express, Overnight Guarantee, before December 2, 2020. Defendants shall send the Settlement
Payment to Mr. Livingstone at the following address:

Michael O. Livingstone

Post Office Box No. 34246

Philadelphia, Pennsylvania 19101

14. ~—Entire Agreement.

This Agreement as to the resolution of this matter represents the complete agreement
between the Parties concerning the subject matter in this Agreement and Release and
fully supersedes any and all prior or contemporaneous representations, warranties, agreements or
understandings, written or oral made by the Parties or their representatives pertaining to the subject
matter hereof. The Parties have not relied on any facts, statements, or the failure by any Party to
make statements or disclose facts, in entering into this Agreement. No extrinsic evidence

whatsoever may be introduced in any judicial proceeding involving the construction or

interpretation of this Agreement.

LEGAL02/40247511v2
15. No Oral Waiver or Modifications of Agreement.
No attempted modification or waiver of any of the provisions of this Agreement shall be
binding upon either party unless in writing and signed by all Parties.
16. Captions.
The captions contained in this Agreement and Release are for the purposes of identification
and convenience only and do not define, limit or prescribe the scope of this Agreement.

17. Representations and Warranties.

The Parties represent that there has not been any assignment, transfer, conveyance or other
disposition of any rights, obligations or liabilities released under the terms of this Agreement, and
that there will be no assignment, transfer, or purported assignment or transfer to any person or
entity whatsoever, of any claim, debt, liability, demand, obligation, cost, expense, action, defense
or cause of action released. The Parties represent that they have the authority to enter into this
Agreement, and have obtained the consent of anyone necessary to enter into this Agreement.

This Agreement shall be construed as if the Parties jointly prepared it. Any uncertainty or
ambiguity in the Agreement shall not be interpreted against either Party.

18. Taxes.

The Parties and their counsel agree that they have not received tax advice from any
opposing Party. DeVry and Adtalem will be liability for any taxes that may result from this
Agreement.

19. Violation of Agreement.

If Mr. Livingstone or any of the Releasees prevail in a legal or equitable action claiming
that the other Party has breached this Agreement, the prevailing Party(ies) shall be entitled to
recover from the other Party(ies) the reasonable attorneys’ fees and costs incurred by the prevailing

Party(ies) in connection with such action, in addition to other available remedies.

LEGAL02/40247511v2
20. Binding on Successors and Assigns.

This Agreement shall inure to the benefit of, and shall be binding upon, each of the Parties
hereto and their successors or assigns.

21. Severability.

In the event any part of this Agreement is deemed unenforceable, the unenforceable
provisions will be severed and the remaining provisions shall survive.

22. Counterparts.

This Agreement may be executed and delivered in separate counterparts, each of which,
when so executed and delivered, shall be an original, but such counterparts together shall constitute
but one and the same instrument and agreement. “.Pdf” signatures shall be effective and shall have
the same force and effect as original signatures.

23. Effective Date.

The Effective Date of this Agreement shall be the last date that any Party fully and duly
executed the Agreement.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto

execute the foregoing Confidential Settlement Agreement and Release.

 

DATED: November 25, 2020 Plaintiff
By:
Michael O. Livingstone
DATED: November __, 2020 DeVry University, Inc.
By:

 

F. Willis Caruso, Jr.
Its: Interim President and CEO

DATED: November __, 2020 Adtalem Global Education Inc.

10

LEGAL02/40247511v2
By:

 

Chaka M. Patterson
Its: Senior Vice President and General Counsel

11

LEGAL02/40247511v2
Exhibit “O”

Description

 

Plaintiff's email dated Monday, November 30, 2020 at
7:31 AM repudiating the settlement agreement (attached
Exhibit “M”) BEFORE defendants signed and sent the
repudiated version to Plaintiff. Plaintiff provided these
modifications incorporated within attached Exhibit “N”
which defendants declined to sign. Yet, defendants

wanted Plaintiff to agree with their own modifications.
Accordingly, there was no “meeting of the minds” here.
1/26/2021 Gmail - Michael Livingstone v. DeVry University - Confidential Settlement Agreement

® GS ma | Michael O. Livingstone <mikeosei@gmail.com>

Michael Livingstone v. DeVry University - Confidential Settlement Agreement

Michael O. Livingstone <mikeosei@gmail.com> Mon, Nov 30, 2020 at 7:31 AM
To: "Gonsalves, Terance" <Terance.Gonsalves@alston.com>

Good Morning Mr. Gonsalves,

I shall file the stipulation of dismissal myself as the Plaintiff in the case after all is said and done.
Since your clients have not yet signed and sent me the agreement and payment, I have attached a revised
signed version for Parts 4, 8, 13, and 18 of the agreement because of these four reasons:

First, Part 4 provision of the settlement agreement contains ambiguity. As you know by Law,
settlement agreements are contracts. Ambiguity is grounds to strike down a contract settlement agreement.
See Lamps Plus, Inc. v. Varela, 587U.S.___ (2019). Here is the ambiguity: Since the DeVry September
2020 code of conduct proceedings forms a major basis of the federal litigation and we are stopping the
litigation, that means the pending code of conduct proceedings should also end and close now at DeVry, not
“closed upon graduation.” If the federal litigation is no longer going to be pending, then the code of conduct
proceedings forming a basis of the federal case should also not remain pending. So, I have redacted that
statement under Part 4 that says the pending disciplinary proceedings will be “closed upon Mr. Livingstone’s
graduation...”. There is no good-faith reason to keep those disciplinary proceedings open at DeVry since we
are dismissing its parallel federal litigation.

If you want to keep it open at DeVry till graduation, then I also need to keep the litigation open till
graduation because the two are inextricably -intertwined. That means I will not file the stipulation of
dismissal until graduation when the pending disciplinary proceedings are also closed. This will avoid
ambiguity. Towards that end, the first paragraph under Part 8 is revised to read:

...Mr. Livingstone affirms that within two weeks of all parties signing this agreement and upon
receiving his payment, he will file with the United States District Court for the Northern
District of Illinois a stipulation of dismissal that will dismiss with prejudice all claims asserted
in Michael O. Livingstone v. DeVry University, et al., Civil Action No.1:20-cv-05567 (USDC-
N.D.II1.). DeVry affirms that upon Mr. Livingstone filing a stipulation of dismissal, DeVry
will also dismiss the pending disciplinary proceedings. Alternatively, if DeVry will wait to
dismiss the pending disciplinary proceedings upon Mr. Livingstone’s graduation, then Mr.
Livingstone also affirms that he will file his stipulation of dismissal of the federal case upon
graduation...

Second, Part 18 provision regarding Taxes is revised in the attached. DeVry and Adtalem should
carry the tax liability because the defendants were represented by Attorneys who are trained and experienced
in settling cases. So, the defendants and their Attorneys knew or should have known whether there is tax
liability or not. There is an element of surprise here because Taxes were not discussed during the settlement
negotiations. Surprise can be considered as fraud and fraud is grounds to strike down a settlement contract
agreement.

Third, in Part 13, I have changed the clause about the payment date to “...before December 2, 2020

” instead of December 4 also because of the upcoming December gad joint status hearing with Judge

Wood. This way, we can have a conclusive settlement to report on the status of the case during that hearing.

Finally, after further consideration, the pending motion for reimbursement of the process service fees
still matters to me because I unduly suffered over that financial costs. I moved the Court to adjudicate those
motions before the settlement proceedings. Those motions were not discussed during the settlement
negotiations. I recognize that DeVry is giving MATH 533 tuition as well. However, put into consideration the
time I would wasting re-taking that class and my delayed graduation with lost future salary over $70K. My
other classmates have already graduated but I am still here. So, I am waiving or precluding those pending

https://mail .google.com/mail/u/07ik=8d08c00d0e& view=pt&search=all&permmsgid=msg-a%3 Ar-3795777527098613442&simpl=msg-a%3 Ar-3795777527098613442 1/2
1/26/2021 Gmail - Michael Livingstone v. DeVry University - Confidential Settlement Agreement

motions from the settlement agreement even if it's not on the face of the agreement. If the Court denies those
motions ECF 16, 19-20, I will appeal.

So, please give the attached signed version to your clients to sign instead of the one I sent last November 24.

I respectfully request that your clients sign their parts of the agreement as soon as possible and send me the
payment so that we can declare this matter finalized, as there are many thoughts I am having that can cause
me to repudiate the settlement and move on to full-blown litigation and subpoena some people and things
from DeVry. I am not afraid of the motion to dismiss and "length of the complaint" is not grounds to
dismiss a complaint without granting rule 15 leave to amend. Fed. R. Civ. Proc. 8 says a "short and plain
complaint" without imposing any page limits. I have seen 400-paged complaint by the FTC before.

Thanks for all you are doing.

Sincerely,

Michael Livingstone.

[Quoted text hidden]

q 6. M. Livingstone v. DeVry University, et al._Settlement Agreement_2. .pdf
166K

https://mail .google.com/mail/u/07ik=8d08c00d0e& view=pt&search=all&permmsgid=msg-a%3 Ar-3795777527098613442&simpl=msg-a%3 Ar-3795777527098613442 2/2
Exhibit “Q”
12/14/2020 Gmail - MATH533 January Enrollment

hy GS ma i| Michael O. Livingstone <mikeosei@gmail.com>

MATH533 January Enrollment

1 message

McCann, Amy <amccann@devry.edu> Mon, Dec 14, 2020 at 12:35 PM
To: "mikeosei@gmail.com" <mikeosei@gmail.com>

Hi Michael,

Let me first introduce myself, my name is Dean Amy McCann, and | will be your point of contact for your January session
course enrollment. You have been scheduled into your last course, MATH533, with Professor Harris and will be the only
student enrolled. Professor Harris will be available for any questions that you may have that is relevant to the course
content. Your threaded discussions will work differently this session, as you will only be required to post 1 response for the
week on the related topic.

While you may see charges leading up to the beginning of the session, this is only an administrative function of our
system and you will not be responsible for charges associated with the course.

Should you have any questions, please direct them to me.
Amy McCann | Associate National Dean of Registrar Services & University Registrar

P 732.729.3807 | E amccann@devry.edu

1200 E. Diehl Road | Naperville, IL 60563 | devry.edu

DeVry

University

q Livingstone_Michael.pdf
191K

https://mail.google.com/mail/u/0?ik=8d08c00d0e& view=pt&search=all&permthid=thread-£%3A 168607595 1826627298 &simpl=msg-f%3A 168607595 1826627298 W/1
Exhibit “R”

 
1/4/2021 Gmail - Courses Outside Home Metro [ ref:_00D80ZxLm._5002H1DsztB:ref ]

Sy GS ma i| Michael O. Livingstone <mikeosei@gmail.com>

Courses Outside Home Metro [ ref:_00D80ZxLm._5002H1DsztB:ref ]

DeVry University <help@devry.edu> Mon, May 4, 2020 at 6:46 PM
To: "mikeosei@gmail.com" <mikeosei@gmail.com>

Hello Michael,

Not technically, you can drop any day before you actually attend the course. Any day in the first two weeks. After two
weeks of non-attending the course will actually drop automatically. You have plenty of time to apply for the loan
renewal. | would suggest doing it today instead of dropping the course. Let me know what you would ultimately like to

do!
[Quoted text hidden]

ref: OOD80ZxLm._5002H1DsztB:ref

https://mail .google.com/mail/u/07ik=8d08c00d0e& view=pt&search=all&permmsgid=msg-f%3A 1665801822572707041 &simpl=msg-f%3A 1665801822572707041 1/1
Exhibit “T”

 

Description

January 18, 2021 email notice from DeVry that MATH 533 is automatically
dropped for non-attendance after Plaintiff declined to do the class as a solo
independent study class unlike all other matriculated students and in violation of
the University’s own Catalog.
1/26/2021 Gmail - DeVry: Drop for Non-Attendance Notification

DeVry: Drop for Non-Attendance Notification

(GS ma | Michael O. Livingstone <mikeosei@gmail.com>

DSAMS <noreply@devry.edu> Mon, Jan 18, 2021 at 4:08 AM

To: "mikeosei@gmail.com" <mikeosei@gmail.com>

January 18, 2021

Dear Michael,

Missing the first two weeks of class in MATH533 taught by Jennifer Harris at Online, has resulted in the following actions:

e You'll be dropped from the course for non-participation.

e If you're dropped from all of your courses because of non-attendance, you'll also be dropped from courses in which

you're enrolled for future sessions. Your financial aid will be recalculated and may result in a balance on your
account.

e If you received financial aid and were issued a tuition refund, you may need to return these funds to your lender.
You remain responsible for all financial obligations to any DeVry institution; federal, state and local governments;

and private loan providers.
e Your expected graduation date may be impacted.

What if you want to return to DeVry University and continue your studies?

¢ Contact a student support advisor if you're taking an onsite course or a member of the academic advising team at

877.496.9050 (choose option 3) if you're taking an online course.

¢ Take advantage of the numerous student support resources available to you, designed to assist you in making
continued progress toward completing your academic program.

e Discuss your financial aid status and the implications of dropping a course(s) with a student finance consultant.

We look forward to seeing you back in class next session. Helping you reach your academic goals is our number one
focus.

Thank you,
Student Support Advisor/Academic Advising Team
In New York, DeVry University operates as DeVry College of New York.

https://mail .google.com/mail/u/07ik=8d08c00d0e& view=pt&search=all&permmsgid=msg-f%3A 168921494 1058764956&simpl=msg-f%3A 168921494 1058764956

WV
Exhibit “Z”

Description

Note that Math 533 and Math 534 as both called Applied Managerial Statistics
because there is older and newer version of the same class based on Catalog
year of student matriculation. However, they are the same courses that satisfy
the same requirement.

Direct printouts of the DeVry University course registration Portal showing that
each Math 533 or Math 534 class has capacity for 45 students.
All Math 534 class sections currently show at least 43 students.
Neither Math 533 nor Math 534 is running as independent study course for any
student. All Students are taking the course in groups of 5 - 45 students.

Please follow yellow highlights
2/23/2021

Look Up Classes

MATH-Mathematics

014 Foundations of Mathematics

062 Beginning Algebra

103 Beginning Algebra

114 Algebra for College Students
116 Algebra for College Students
190 Pre-Calculus

221 Statistics for Decision-Making
233 Discrete Mathematics

265 Applied Calculus

500 Foundations of Managerial Math
waa Applied Managerial Statistics
534 Applied Managerial Statistics

Look Up Classes

D40530929 Michael O. Livingstone
March 2021
Feb 23, 2021 09:22 pm

 

New Course Search Add or Drop Classes

Week at a Glance Registration History

Account Summary

 

Registration Fee Assessment

Register for Another Term
Active Registration
View Holds

Print Unofficial Transcript

View Detail Schedule

 

 

© 2021 Ellucian Company L.P. and its affiliates.

RELEASE: 8.7.2.4

https://ssb-prod.ec.devry.edu/PROD/bwskfcls.P_GetCrse

SITE MAP

1/2
2/23/2021 Look Up Classes

Look Up Classes
D40530929 Michael O. Livingstone
March 2021

® Select the box in front of the CRN (C = closed class, SR = Restrictions on Student, Feb 23, 2021 09:24 pm

NR = Restrictions on Course) and choose Register or Add to Worksheet. For classes
with NR or SR in selection field, please contact an appropriate academic advisor for
registration assistance.

Please note: For days of the week T=Tuesday, R=Thursday so if the days listed on the
class have “TR”, it means that your class is scheduled to meet on both Tuesday and
Thursday.

For textbook cost information click the bookstore link within Quick Links section on the
Home tab on the main portal page.

Sections Found

MATH-Mathematics

Select GRN Subj Crse Sec Cmp Cred Title Days Time Cap Act Rem Instructor Date Location Attribute

SR 60676 MATH 534 0 ON1 3.000 Applied 12:00 45 43 2 Mohammad 03/01- TBA Course
Managerial am- . Al Sharoa 04/24 Material
Statistics 11:59 (P) with
pm eBook and
Course
Material -
Rate 2
and
GoArmy -
MATH

SR 61051 MATH 534 0 ON1 3.000 Applied 12:00 45 44 1 Douglas 03/01- TBA Course
Managerial am- Copeland 04/24 Material
Statistics 11:59 (P) with
pm eBook and
Course
Material -
Rate 2
and
GoArmy -
MATH

SR 61527 MATH 534 0 ON1 3.000 Applied 12:00 45 20 25 Imad 03/01- TBA Course
Managerial am- Benjelloun 04/24 Material
Statistics 11:59 Benjelloun with
pm (P) eBook and
Course
Material -
Rate 2
and
GoArmy -
MATH

 

New Course Search Add or Drop Classes Register for Another Term View Detail Schedule
Week at a Glance Registration History Active Registration Print Unofficial Transcript

Account Summary Registration Fee Assessment View Holds

 

 

 

© 2021 Ellucian Company L.P. and its affiliates.

https://ssb-prod.ec.devry.edu/PROD/bwskfcls.P_GetCrse 1/2
2/23/2021 Look Up Classes

Look Up Classes
D40530929 Michael O. Livingstone
March 2021

= Select the box in front of the CRN (C = closed class, SR = Restrictions on Student, Feb 23, 2021 09:22 pm

NR = Restrictions on Course) and choose Register or Add to Worksheet. For classes
with NR or SR in selection field, please contact an appropriate academic advisor for
registration assistance.

Please note: For days of the week T=Tuesday, R=Thursday so if the days listed on the
class have “TR”, it means that your class is scheduled to meet on both Tuesday and
Thursday.

For textbook cost information click the bookstore link within Quick Links section on the
Home tab on the main portal page.

Sections Found

MATH-Mathematics

Select CRN Subj Crse Sec Cmp Cred Title Days Time Cap Act Rem Instructor Date Location Attribute

SR 60220 MATH 533 55 ON1 3.000 Applied 12:00 45 5 40 Bhupinder 03/01- TBA Course
Managerial am- Sran (P) 04/24 Material
Statistics 11:59 with

pm eBook and
Course
Material -
Rate 2
and
GoArmy -
MGMT and
MBA Core
and MPA
Core and
MPM Core

 

New Course Search Add or Drop Classes Register for Another Term View Detail Schedule
Week at a Glance Registration History Active Registration Print Unofficial Transcript

Account Summary Registration Fee Assessment View Holds

 

 

 

© 2021 Ellucian Company L.P. and its affiliates.

RELEASE: 8.7.2.4 SITE MAP

https://ssb-prod.ec.devry.edu/PROD/bwskfcls.P_GetCrse 1/2
